 



EXECUTION VERSION

 

Published CUSIP
Number 03836VAG0



  

CREDIT AGREEMENT

dated as of

April 3, 2020,

among

ESSENTIAL UTILITIES, INC.,

the LENDERS party hereto

and

PNC BANK, NATIONAL ASSOCIATION,
as ADMINISTRATIVE AGENT

PNC CAPITAL MARKETS LLC
and
COBANK, ACB,
as JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

and

COBANK, ACB,
as SYNDICATION AGENT

 



 

 

TABLE OF CONTENTS

     Page ARTICLE I. Definitions 1       SECTION 1.01        Defined Terms 1
SECTION 1.02  Classification of Loans and Borrowings 21 SECTION 1.03  Terms
Generally 21 SECTION 1.04  Accounting Terms; GAAP; Pro Forma Calculations 22
SECTION 1.05  [Reserved] 22 SECTION 1.06  Negative Covenant Compliance 22
SECTION 1.07  Timing of Payment or Performance 23 SECTION 1.08  Rounding 23
SECTION 1.09  Certifications 23        ARTICLE II. The Credits 23 SECTION 2.01 
Commitments 23 SECTION 2.02  Loans and Borrowings 23 SECTION 2.03  Requests for
Borrowings 24 SECTION 2.04  [Reserved] 25 SECTION 2.05  [Reserved] 25 SECTION
2.06  Funding of Borrowings 25 SECTION 2.07  Interest Elections 25 SECTION 2.08 
[Reserved] 27 SECTION 2.09  Repayment of Loans; Evidence of Debt 27 SECTION
2.10  Prepayment of Loans 27 SECTION 2.11  Fees 28 SECTION 2.12  Interest 28
SECTION 2.13  Alternate Rate of Interest 28 SECTION 2.14  Increased Costs;
Illegality 30 SECTION 2.15  Break Funding Payments 32 SECTION 2.16  Taxes 32
SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Setoffs 36
SECTION 2.18  Mitigation Obligations; Replacement of Lenders 38 SECTION 2.19 
[Reserved] 39 SECTION 2.20  Defaulting Lenders 39        ARTICLE III.
Representations and Warranties 39 SECTION 3.01  Organization; Powers 39 SECTION
3.02  Authorization; Enforceability 39 SECTION 3.03  Governmental Approvals;
Absence of Conflicts 40 SECTION 3.04  Financial Condition; No Material Adverse
Effect 40 SECTION 3.05  Properties 40 SECTION 3.06  Litigation and Environmental
Matters 40 SECTION 3.07  Compliance with Laws 41 SECTION 3.08  Investment
Company Status 41



-i-

 



      SECTION 3.09        Taxes 41 SECTION 3.10  ERISA 42 SECTION 3.11  Solvency
42 SECTION 3.12  Disclosure 42 SECTION 3.13  Federal Reserve Regulations 43
SECTION 3.14  Subsidiaries 43 SECTION 3.15  USA PATRIOT Act 43 SECTION 3.16  EEA
Financial Institution 43        ARTICLE IV. Conditions 44 SECTION 4.01 
Effective Date 44        ARTICLE V. Affirmative Covenants 45 SECTION 5.01 
Financial Statements and Other Information 45 SECTION 5.02  Notices of Material
Events 46 SECTION 5.03  Existence; Conduct of Business 47 SECTION 5.04  Payment
of Taxes 47 SECTION 5.05  Maintenance of Properties and Rights 47 SECTION 5.06 
Insurance 47 SECTION 5.07  Books and Records; Inspection and Audit Rights 47
SECTION 5.08  Compliance with Laws 48 SECTION 5.09  Use of Proceeds 48 SECTION
5.10  Designation of Subsidiaries 49        ARTICLE VI. Negative Covenants 49
SECTION 6.01  Liens 49 SECTION 6.02  Fundamental Changes 51 SECTION 6.03 
Restrictive Agreements 52 SECTION 6.04  Transactions with Affiliates 52 SECTION
6.05  Financial Covenant 52        ARTICLE VII. Events of Default 53 SECTION
7.01  Events of Default 53        ARTICLE VIII. The Administrative Agent 55
SECTION 8.01  Appointment and Authorization of Administrative Agent 55 SECTION
8.02  Rights as a Lender 55 SECTION 8.03  Exculpatory Provisions 56 SECTION
8.04  Reliance by Administrative Agent 56 SECTION 8.05  Delegation of Duties 57
SECTION 8.06  Resignation of Administrative Agent 57 SECTION 8.07  Non-Reliance
on Administrative Agent and Other Lenders 58 SECTION 8.08  Administrative Agent
May File Proofs of Claim 58 SECTION 8.09  No Reliance on Administrative Agent’s
Customer Identification Program 59



-ii-

 



      SECTION 8.10        Lender ERISA Representations 59 SECTION 8.11  No Other
Duties; Etc. 60 SECTION 8.12  Tax Withholdings 60 SECTION 8.13  Beneficiaries 61
       ARTICLE IX. Miscellaneous 61 SECTION 9.01  Notices 61 SECTION 9.02 
Waivers; Amendments 62 SECTION 9.03  Expenses; Indemnity; Damage Waiver 64
SECTION 9.04  Successors and Assigns 66 SECTION 9.05  Survival 70 SECTION 9.06 
Counterparts; Integration; Effectiveness; Electronic Execution 70 SECTION 9.07 
Severability 71 SECTION 9.08  Right of Setoff 71 SECTION 9.09  Governing Law;
Jurisdiction; Consent to Service of Process 71 SECTION 9.10  WAIVER OF JURY
TRIAL 72 SECTION 9.11  Headings 72 SECTION 9.12  Confidentiality 73 SECTION
9.13  Interest Rate Limitation 74 SECTION 9.14  USA PATRIOT Act Notice 74
SECTION 9.15  No Fiduciary Relationship 74 SECTION 9.16  Non-Public Information
74 SECTION 9.17  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 75



-iii-

 



SCHEDULES:

Schedule 2.01            —            Lenders; Commitments Schedule 3.06(a) —
Litigation Schedule 3.06(b) — Environmental Matters Schedule 3.14 — Subsidiaries
Schedule 6.01 — Existing Liens Schedule 9.01 — Certain Addresses for Notices    
  EXHIBITS:           Exhibit A — Form of Assignment and Assumption Exhibit B —
Form of Borrowing Request Exhibit C — Form of Compliance Certificate Exhibit D —
Form of Interest Election Request Exhibit E — [Reserved] Exhibit F 1 — Form of
U.S. Tax Compliance Certificate for Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes Exhibit F 2 — Form of U.S. Tax Compliance
Certificate for Non U.S. Participants that are not Partnerships for U.S. Federal
Income Tax Purposes Exhibit F 3 — Form of U.S. Tax Compliance Certificate for
Non U.S. Participants that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit F 4 — Form of U.S. Tax Compliance Certificate for Foreign Lenders that
are Partnerships for U.S. Federal Income Tax Purposes Exhibit G — Form of
Solvency Certificate

 

The Exhibits are not material to this Agreement and are not filed with the
Agreement. The Company will supplementally provide the Exhibits to the SEC upon
request.

-iv-

 

CREDIT AGREEMENT dated as of April 3, 2020 (this “Agreement”), among ESSENTIAL
UTILITIES, INC., a Pennsylvania corporation (the “Company”), the LENDERS party
hereto and PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent.

WHEREAS, the Company has requested, and the Lenders have agreed, to make
available a term loan facility in an aggregate amount of $500,000,000, the
proceeds of which will be used for general corporate purposes of the Company and
the Subsidiaries.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

Definitions

SECTION 1.01          Defined Terms. As used in this Agreement (including the
recitals hereto), the following terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any acquisition, or series of related acquisitions
(including pursuant to any amalgamation, merger or consolidation), of property
(including Equity Interests in a Person), in each case other than in the
ordinary course of business.

“Acquisition Indebtedness” means any Indebtedness of the Company or any
Subsidiary that has been incurred for the purpose of financing, in whole or in
part, an Acquisition (including the PNG Acquisition) and any related
transactions (including for the purpose of refinancing or replacing all or a
portion of any related bridge facilities or any pre-existing Indebtedness of the
Persons or assets to be acquired); provided that either (a) the release of the
proceeds thereof to the Company and the Subsidiaries is contingent upon the
substantially simultaneous consummation of such Acquisition (and, if the
definitive agreement for such Acquisition is terminated prior to the
consummation of such Acquisition, or if such Acquisition is otherwise not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness, then, in each case, such proceeds are, and pursuant to the terms
of such definitive documentation are required to be, promptly applied to satisfy
and discharge all obligations of the Company and the Subsidiaries in respect of
such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or a similar provision) if such Acquisition is not
consummated by the date specified in the definitive documentation evidencing,
governing the rights of the holders of or otherwise relating to such
Indebtedness (and, if the definitive agreement for such Acquisition is
terminated prior to the consummation of such Acquisition or if such Acquisition
is otherwise not consummated by the date so specified, such Indebtedness is, and
pursuant to such “special mandatory redemption” (or similar) provision is
required to be, redeemed or otherwise satisfied and discharged within 90 days of
such termination or such specified date, as the case may be).

1

 



“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100,000 of 1% (i.e., the fifth digit after the decimal)) equal to the product
of (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.

“Administrative Agent” means PNC, in its capacity as the administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls, is Controlled by or is under common Control
with the Person specified.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1.00% per annum; provided that if such rate shall be less than 1.00% such
rate shall be deemed to be 1.00%. For purposes of clause (c) above, the Adjusted
LIBO Rate on any day shall be based on the LIBO Screen Rate for a deposit in
dollars with a maturity of one month (or, if the LIBO Screen Rate on such day
for a deposit in dollars is not available for a maturity of one month but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate) at approximately 11:00 a.m., London time, on such day. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13, then the Alternate Base Rate shall be the greater of clause (a)
and (b) above and shall be determined without reference to clause (c) above;
provided that if such rate shall be less than 1.00%, such rate shall be deemed
to be 1.00%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, 15 U.S.C. §§ 78dd-1, et seq. and all other laws, rules, and
regulations of any jurisdiction applicable to the Company or any of its
Subsidiaries from time to time concerning or relating to bribery, corruption or
money laundering.

“Applicable Percentage” means at any time, with respect to any Lender, the
percentage of (a) the Total Commitments represented by such Lender’s Commitment
at such time or (b) if the Commitments have been terminated, the aggregate
Credit Exposures represented by such Lender’s Credit Exposure at such time.

2

 



“Applicable Rate” the rate per annum equal to the rates set forth in the table
below:

Applicable Margin for
LIBOR Loans Applicable Margin for
ABR Loans 1.375% 0.375%

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent.

“Assumption Agreement” has the meaning set forth in Section 6.02(a).

“Bail In Action” means the exercise of any Write Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, liquidator, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in, any such proceeding or appointment; provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority; provided, however, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

3

 



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03, which shall be, in the case of any such written request,
substantially in the form of Exhibit B or any other form approved by the
Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Change in Control” means any transaction or occurrence or series of
transactions or occurrences that results at any time in (a) any Person or group
of Persons (within the meaning of Sections 13(d) or 14(a) of the Exchange Act)
having acquired, after the Effective Date, beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 50% or
more of the Voting Stock of the Company or (b) during any period of 12
consecutive months, commencing before or after the Effective Date, individuals
who on the first day of such period were directors of the Company (together with
any replacement or additional directors who were nominated, approved or elected
by a majority of directors then in office) ceasing to constitute a majority of
the board of directors of the Company.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Code” means the Internal Revenue Code of 1986, as amended.

4

 



“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Loans in an aggregate principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 2.01.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 9.01, including through the Platform.

“Company” has the meaning set forth in the preamble to this Agreement, or any
successor “Company” as permitted pursuant to the terms of this Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent in its
reasonable discretion.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means, at any date, the total assets of the Company and
the Subsidiaries determined on a consolidated basis in accordance with GAAP, as
reflected on the consolidated balance sheet of the Company included in the
financial statements of the Company most recently delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the first delivery of such financial
statements, the most recent consolidated financial statements of the Company
referred to in Section 3.04(a)); provided that, the Consolidated Assets as of
any date prior to the PNG Acquisition Closing Date shall be determined on a Pro
Forma Basis to give Pro Forma Effect to the PNG Acquisition and the other
transactions that occurred on the PNG Acquisition Closing Date.

“Consolidated Funded Debt” means, at any date, all Indebtedness of the Company
and the Subsidiaries determined on a consolidated basis in accordance with GAAP
as of such date consisting of, without duplication, (a) borrowed money
Indebtedness, including Finance Lease Obligations, (b) reimbursement obligations
in respect of letters of credit and the like and (c) Indebtedness in the nature
of a Guarantee of Indebtedness of other Persons of the type described in clause
(a) or (b) above, whether or not required to be reflected on a consolidated
balance sheet of the Company in accordance with GAAP.

“Consolidated Net Income” means, for any period, net income (or loss) after
income and other taxes computed on the basis of income of the Company and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, as reflected in the consolidated financial statements of the Company
most recently delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first delivery of such financial statements, the most recent consolidated
financial statements of the Company referred to in Section 3.04(a)); provided
that, the Consolidated Net Income for any period ending prior to the PNG
Acquisition Closing Date shall be determined on a Pro Forma Basis to give Pro
Forma Effect to the PNG Acquisition and the other transactions that occurred on
the PNG Acquisition Closing Date.

5

 



“Consolidated Shareholders’ Equity” means, at any date, the net book value of
the shareholders’ equity of the Company and the Subsidiaries determined on a
consolidated basis in accordance with GAAP as of such date, as reflected on the
consolidated balance sheet of the Company prepared in accordance with GAAP.

“Consolidated Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) goodwill and other intangible assets of the Company and the
Subsidiaries, in each case, determined on a consolidated basis in accordance
with GAAP, all as reflected in the consolidated financial statements of the
Company most recently delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the first delivery of such financial statements, the most recent
consolidated financial statements of the Company referred to in Section
3.04(a)). The Consolidated Tangible Assets as of any date prior to the PNG
Acquisition Closing Date shall be determined on a Pro Forma Basis to give Pro
Forma Effect to the PNG Acquisition and the other transactions that occurred on
the PNG Acquisition Closing Date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
aggregate outstanding principal amount of such Lender’s Loans at such time.

“Credit Party” means the Administrative Agent and each Lender.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay to any Credit Party any other amount required to be paid by
it hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (not otherwise
waived in accordance with the terms hereof) (specifically identified in such
writing, including, if applicable, by reference to a specific Default) has not
been satisfied, (b) has notified the Company and the Administrative Agent in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified in such writing, including, in applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Company or the Administrative Agent
made in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such requesting
Person’s, the Company’s and the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it, the Company and the
Administrative Agent, or (d) has become, or a Lender Parent of which has become,
the subject of a Bankruptcy Event or a Bail-In Action.

6

 



“Disposition” means any sale, transfer or other disposition, or series of
related sales, transfers, or dispositions (including pursuant to any merger or
consolidation), of property (including Equity Interests in a Person), in each
case other than in the ordinary course of business.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of any Person described in clause (a) above or (c) any entity
established in an EEA Member Country that is a subsidiary of any Person
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Defaulting Lender, the Company or any Subsidiary or other Affiliate of
the Company.

“Engagement Letter” means the Engagement Letter dated April 1, 2020, between the
Company and PNC Bank, National Association.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees, laws, injunctions or binding agreements issued, promulgated or
entered into by or with any Governmental Authority and relating to the
protection of the environment, to preservation or reclamation of natural
resources, to the Release, threatened Release or registration of any toxic or
hazardous materials, substance or waste or to the extent related to exposure to
toxic or hazardous materials, substances or wastes, health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), resulting
from or based upon (a) any violation of any Environmental Law, (b) the
generation, transportation, storage, treatment or disposal of any Hazardous
Material, (c) any exposure to any Hazardous Material, (d) the Release or
threatened Release of any Hazardous Material or (e) any contract or other
legally binding consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

7

 



“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing (other than, prior to the date of conversion,
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination that any Plan is, or is expected
to be, in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA that are not past due, (f) the
receipt by the Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate, or to appoint
a trustee to administer, any Plan or Multiemployer Plan, (g) the incurrence by
the Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (h) the
receipt by the Company or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Company or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA or in endangered or critical status,
within the meaning of Section 305 of ERISA, (i) any failure by the Company or
its ERISA Affiliates to make any contribution or payment to any Plan or
Multiemployer Plan, or any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, and (j) the occurrence of any “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Events of Default” has the meaning set forth in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934.

8

 



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, the Federal Funds Effective Rate shall be deemed to be zero.

“Finance Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) any real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as finance leases on a balance sheet of such Person under GAAP;
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. For purposes of Section 6.01, a Finance
Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.

“Financial Covenant” means the covenant set forth in Section 6.05.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal financial officer, principal accounting officer, vice
president-treasury, treasurer or controller of such Person.

“Foreign Lender” means a Lender that is not a U.S. Person.

9

 



“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the United States of America, applied in accordance with the
consistency requirements thereof.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision of any thereof, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the primary purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor the primary purpose of which is to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business and (ii) any obligations to repay Indebtedness or
other obligations of another Person in connection with the consummation of an
Acquisition or other investment related to such Person. The amount, as of any
date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness or other obligation guaranteed by
the guarantor (or, in the case of (A) any Guarantee the terms of which limit the
monetary exposure of, or other recourse to, the guarantor or (B) any Guarantee
of an obligation that does not have a principal amount, the maximum monetary
exposure (or maximum exposure associated with the exercise of such other
recourse) as of such date of the guarantor under such Guarantee (as determined,
in the case of clause (A), pursuant to such terms or, in the case of clause (B),
reasonably and in good faith by a Financial Officer of the Company) and in all
events not to exceed the principal amount outstanding on such date of the
Indebtedness or other obligation for which the primary obligor is liable).

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all other substances or
wastes of any nature regulated pursuant to or for which liability may be imposed
under any Environmental Law by reason of their harmful or deleterious nature or
any similar basis.

10

 



“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that,
for the avoidance of doubt, it is understood that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries or right of a Person to ‘put’ an asset to another Person that
arises in connection with any Acquisition or Disposition shall be a Hedging
Agreement. The amount of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the amount (giving effect
to any netting agreements and, except for purposes of Section 6.01, cash
collateral arrangements) that the Company or such Subsidiary would be required
to pay if such Hedging Agreement were early terminated at such time based on a
mid-market quotation or is required to pay as a close-out amount if such Hedging
Agreement has been terminated.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) deferred
compensation payable to directors, officers, employees or consultants and (iii)
any purchase price adjustment or earnout), (e) all Finance Lease Obligations of
such Person, (f) the maximum aggregate amount of all letters of credit and
letters of guaranty in respect of which such Person is an account party, (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others to the extent secured by any Lien on
property of such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, where the amount of such Indebtedness shall be
deemed to be the lesser of (i) the fair market value of the property securing
such Indebtedness and (ii) the maximum amount of such Indebtedness for which
such Person is liable and (i) all Guarantees by such Person of Indebtedness of
others; provided that the term “Indebtedness” shall not include (i) deferred or
prepaid revenue, (ii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the seller and (iii) intercompany Indebtedness of the Company and the
Subsidiaries. The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such other Person,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Losses” has the meaning set forth in Section 9.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

11

 



“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, substantially in the form of Exhibit D or any
other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day following the last day of each March, June, September and December
and (b) with respect to any LIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part (and, in the case of a
LIBOR Borrowing with an Interest Period of more than three months’ duration,
such day or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest
Period).

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter (or such shorter or longer period as shall have been
consented to by each Lender participating in such Borrowing), as the Company may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of any Interest Period of one month or longer,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period of one month or longer that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate” means, for any period, a rate per annum that results
from interpolating on a linear basis between (a) the applicable LIBO Screen Rate
for the longest maturity for which a LIBO Screen Rate is available that is
shorter than such period and (b) the applicable LIBO Screen Rate for the
shortest maturity for which a LIBO Screen Rate is available that is longer than
such period, in each case, as of the time the Interpolated Screen Rate is
required to be determined in accordance with the other provisions hereof;
provided that if any Interpolated Screen Rate determined as provided above,
would be less than zero%, such Interpolated Screen Rate shall for all purposes
of this Agreement be zero%.

“IRS” means the United States Internal Revenue Service.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if no LIBO Screen Rate shall be available for a particular Interest Period but
LIBO Screen Rates shall be available for maturities both longer and shorter than
such Interest Period, than the LIBO Screen Rate for such Interest Period shall
be the Interpolated Screen Rate.

12

 



“LIBO Screen Rate” means, with respect to the LIBO Rate for any Interest Period,
or with respect to any determination of the Alternate Base Rate pursuant to
clause (c) of the definition thereof, a rate per annum equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period as displayed on the applicable Bloomberg page
(currently BBAM1) (or, in the event such rate does not appear on a Bloomberg
page, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion); provided that if any LIBO Screen Rate, determined as
provided above, would be less than zero% such LIBO Screen Rate shall for all
purposes of this Agreement be zero%.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Adjusted LIBO Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

“Loan Documents” means this Agreement, any Assumption Agreement and, except for
purposes of Section 9.02, any promissory notes delivered pursuant to Section
2.09(c).

“Loans” means the loans made by the Lenders to the Company on the Effective Date
pursuant to this Agreement.

“Material Acquisition” means any Acquisition by the Company or any Subsidiary
involving payment of consideration of $150,000,000 or more.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations or financial condition of the Company and the
Subsidiaries, taken as a whole, (b) the ability of the Company to perform its
payment obligations under the Loan Documents or (c) the rights and remedies
available to the Lenders under the Loan Documents.

“Material Disposition” means any Disposition by the Company or any Subsidiary
involving receipt of consideration of $150,000,000 or more.

“Material Indebtedness” means an issuance of Indebtedness (other than the
Obligations under the Loan Documents), or the net obligations in respect of
Hedging Agreements, of any one or more of the Company, any Restricted Subsidiary
or any Significant Subsidiary, in an aggregate outstanding principal amount of
$100,000,000 or more. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company, any Restricted Subsidiary
or any Significant Subsidiary in respect of Hedging Agreements shall be the
amount of obligations determined according to the last sentence of the
definition of the term “Hedging Agreements”.

13

 



“Material Transaction” means any Material Acquisition, Material Disposition,
incurrence or repayment of a material amount of Indebtedness by the Company and
its Subsidiaries, any receipt of material cash proceeds from an equity issuance
by the Company and its Subsidiaries, designation a material Restricted
Subsidiary as an Unrestricted Subsidiary and any redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary.

“Maturity Date” means April 2, 2021; provided, that if such date is not a
Business Day, the “Maturity Date” shall be the Business Day immediately
preceding such date.

“Maximum Rate” has the meaning set forth in Section 9.13.

“MNPI” means material information concerning the Company, any Subsidiary or any
Affiliate of any of the foregoing, or any of their securities, that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Exchange Act. For purposes of this
definition, “material information” means information concerning the Company, any
Subsidiary or other Affiliate of the Company, any Subsidiary or any Affiliate of
any of the foregoing (including the PNG Acquired Company), or any of their
securities, that could reasonably be expected to be material for purposes of the
United States Federal and state securities laws.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NYFRB” means the Federal Reserve Bank of New York.

“Obligations” means (a) the due and punctual payment by the Company of the
principal of and premium, if any, and interest (including interest accruing, at
the rate specified herein, during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (b) the due and punctual payment or performance by the Company of
all other monetary obligations under this Agreement or any other Loan Document,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations accruing,
at the rate specified herein or therein, or incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

14

 



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Payment in Full” means that the principal of and interest on each Loan and all
fees and other amounts payable hereunder (other than contingent obligations not
then due) shall have been paid in full.

“Payment or Bankruptcy Event of Default” means an Event of Default under
paragraph (a), (b), (h) or (i) of Section 7.01.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means:

(a)                Liens imposed by law for Taxes that are not yet overdue for a
period of more than 30 days or are being contested in compliance with Section
5.04;

(b)               carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), securing obligations that are not overdue by more
than 90 days or are being contested in good faith by appropriate proceedings;

(c)                pledges and deposits made (i) in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code) and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Company or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d)               pledges and deposits made (i) to secure the performance of
bids, trade contracts (other than for payment of Indebtedness), leases (other
than Finance Lease Obligations), statutory obligations (other than any Lien
imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a
violation of Section 436 of the Code), surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

15

 



(e)                judgment liens in respect of judgments that do not constitute
an Event of Default under clause (j) of Section 7.01;

(f)                easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Company and the Subsidiaries, taken as a
whole;

(g)               banker’s liens, rights of setoff or similar rights and
remedies as to deposit accounts or other funds maintained with depository
institutions and securities accounts and other financial assets maintained with
securities intermediaries; provided that such deposit accounts or funds and
securities accounts or other financial assets are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;

(h)               Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into by the Company in the ordinary course of business;

(i)                 Liens representing any interest or title of a licensor,
lessor or sublicensor or sublessor, or a licensee, lessee or sublicensee or
sublessee, in the property subject to any lease (other than Finance Lease
Obligations), license or sublicense or concession agreement permitted by this
Agreement;

(j)                 Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods;

(k)               Liens on specific items of inventory or other goods and
proceeds thereof of any Person securing such Person’s obligations in respect of
bankers’ acceptances or letters of credit issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;

(l)                 deposits of cash with the owner or lessor of premises leased
and operated by the Company or any Subsidiary to secure the performance of its
obligations under the lease for such premises, in each case in the ordinary
course of business;

(m)             Liens on cash and cash equivalents deposited with a trustee or a
similar Person to defease or to satisfy and discharge any Indebtedness, provided
that such defeasance or satisfaction and discharge is permitted hereunder;

(n)               Liens that are contractual rights of set-off; and

16

 



(o)               Liens arising out of consignment or similar arrangements for
the sale of goods entered into by the Company in the ordinary course of
business.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Company or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“PNC” means PNC Bank, National Association.

“PNG Acquired Company” means LDC Funding LLC, a Delaware limited liability
company.

“PNG Acquisition” means the acquisition by the Company of the PNG Acquired
Company pursuant to the PNG Purchase Agreement, in accordance with which the
Company acquired on March 16, 2020 all of the issued and outstanding limited
liability company membership interests of the PNG Acquired Company.

“PNG Acquisition Closing Date” means the date on which the PNG Acquisition was
consummated, which date was March 16, 2020.

“PNG Purchase Agreement” means the Purchase Agreement dated as of October 22,
2018, between the PNG Seller and the Company (including any schedules, exhibits,
annexes or other attachments thereto).

“PNG Seller” means LDC Parent LLC, a Delaware limited liability company.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC as its prime rate in effect at its principal office in
Pittsburgh, Pennsylvania, which rate may not necessarily be the lowest or most
favorable rate then being charged to commercial borrowers by PNC. Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Pro Forma Basis” and “Pro Forma Effect” mean, as to any Person, for any
Material Transaction that occurs subsequent to the commencement of a period for
which the effect of such Material Transaction is being calculated, such
calculation as will give pro forma effect to such Material Transaction as if
such Material Transaction had occurred on the first day of the four consecutive
fiscal quarter period ended on or before the occurrence of such Material
Transaction for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such financial
statements, ending with the last fiscal quarter included in the most recent
financial statements referred to in Section 3.04(a)), including that (a) in
making any determination of Consolidated Assets, Consolidated Net Income or
Consolidated Tangible Assets or any other financial ratio or test, effect shall
be given to any Material Transaction and (b) in making any determination on a
Pro Forma Basis or of Pro Forma Effect, interest expense of such Person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in clause (a) above, bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods (taking into account any Hedging
Agreement applicable to such Indebtedness as reasonably determined by the
Company).

17

 



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Recipient” means the Administrative Agent, any other Lender or any combination
thereof (as the context requires).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within any building, structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Credit Exposures
representing more than 50% of the sum of the total Credit Exposures at such
time.

“Responsible Officer” means, with respect to any Person, a Financial Officer or
the chief executive officer, president, chief administrative officer, senior
vice president, general counsel or another executive officer of such Person.

“Restricted Subsidiary” means (a) each Subsidiary listed as a Restricted
Subsidiary on Schedule 3.14 and (b) any other Subsidiary that has not been
designated as an Unrestricted Subsidiary (or if previously so designated, has
been redesignated as a Restricted Subsidiary) pursuant to Section 5.10.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself or whose government is the subject or target of any Sanctions (at the
date of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

18

 



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any Person or Persons described in the
preceding clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” means the most recent annual, quarterly or periodic reports
publicly filed by the Company with the SEC prior to the Effective Date
(excluding any portion thereof under the headings “Risk Factors” and “Cautionary
Statements Regarding Forward-Looking Information” and any similar
forward-looking statements).

“Significant Subsidiary” means, at any time, any Subsidiary that, together with
such Subsidiary’s subsidiaries, determined on a consolidated basis in accordance
with GAAP, accounts for more than 10% of (a) the Consolidated Assets as of the
last day of the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
first delivery of such financial statements, ending with the last quarter
included in the most recent financial statements referred to in Section
3.04(a)), (b) the Consolidated Net Income for the most recent four fiscal
quarters ending with the most recent fiscal quarter referenced in clause (a)
above or (c) the gross revenues of the Company and the Subsidiaries determined
on a consolidated basis in accordance with GAAP for the most recent four fiscal
quarters ending with the most recent fiscal quarter referenced in clause (a)
above.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors). Such reserve percentages shall include those imposed pursuant to
such Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date and (b) any other Person
(i) of which Equity Interests representing more than 50% of the equity value or
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

19

 



“Subsidiary” means any subsidiary of the Company.

“Syndication Agent” means the Person identified as such on the cover page of
this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
and penalties applicable thereto.

“Total Commitments” means the sum of the Commitments of all Lenders. The Total
Commitments on the Effective Date are $500,000,000.

“Transactions” means the execution, delivery and performance by the Company of
the Loan Documents, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means any Subsidiary which is so designated by the
Company pursuant to Section 5.10.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.16(f)(ii)(B)(3).

“Voting Stock” means, with respect to any Person, outstanding shares of capital
stock or other Equity Interests of any class of such Person entitled to vote in
the election of directors, or otherwise to participate in the direction of the
management and policies, of such Person, excluding shares or other Equity
Interests entitled so to vote or participate only upon the happening of some
contingency.

“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.

20

 



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such term is
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “LIBOR Loan” or “LIBOR Borrowing”).

SECTION 1.03          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, and all references to “knowledge” or “awareness” of the
Company or any Subsidiary means the actual knowledge of a Responsible Officer of
the Company. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (b) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified, and
all references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

21

 



SECTION 1.04          Accounting Terms; GAAP; Pro Forma Calculations.

(a)                Except as otherwise expressly provided herein, all terms of
an accounting or financial nature used herein shall be construed in accordance
with GAAP as in effect from time to time; provided that (i) if the Company, by
notice to the Administrative Agent, shall request an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent or the Required Lenders, by notice to the Company,
shall request an amendment to any provision hereof for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or in
the application thereof, then such provision shall be interpreted on the basis
of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith and (ii) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed (other than for purposes of Sections 3.04, 5.01(a) and
5.01(b)), and all computations of amounts and ratios referred to herein shall be
made, (A) without giving effect to (x) any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Accounting
Standards Codification having a similar result or effect) (and related
interpretations) to value any Indebtedness at “fair value”, as defined therein,
or (y) any other accounting principle that results in any Indebtedness being
reflected on a balance sheet at an amount less than the stated principal amount
thereof, (B) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification having a similar result or
effect) (and related interpretations) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (C)
without giving effect to any change in accounting for leases resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent any lease (or similar arrangement conveying the right
to use) would be required to be treated as a finance lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2016.

(b)               The parties hereto acknowledge and agree that calculations of
Consolidated Assets, Consolidated Net Income or Consolidated Tangible Assets or
any other financial ratio or test shall be calculated on a Pro Forma Basis;
provided that notwithstanding the foregoing, for purposes of determining
compliance with the Financial Covenant, no Material Transaction that occurs
subsequent to the last day of the applicable fiscal quarter for which compliance
with the Financial Covenant is being determined shall be included on a Pro Forma
Basis or be given Pro Forma Effect in making such determination. In making any
determination on a Pro Forma Basis or of Pro Forma Effect, calculations shall be
made in good faith by a Financial Officer of the Company.

SECTION 1.05          [Reserved].

SECTION 1.06          Negative Covenant Compliance. For purposes of determining
whether the Company complies with any exception to Article VI (other than the
Financial Covenant), it is understood that (a) compliance shall be measured at
the time when the relevant event is undertaken, and, for the avoidance of doubt,
any financial ratios and metrics therein are intended to be “incurrence” tests
and not “maintenance” tests and (b) correspondingly, no change in any financial
ratio or metric occurring after the date such compliance is measured shall
result in any previously permitted transaction ceasing to be permitted
hereunder. For the avoidance of doubt, with respect to determining whether the
Company and the Subsidiaries comply with any covenant in Article VI (other than
the Financial Covenant), to the extent that any obligation, transaction or
action could be attributable to more than one exception to any such covenant,
the Company may categorize or re categorize all or any portion of such
obligation, transaction or action to any one or more exceptions to such covenant
that permit such obligation, transaction or action.

22

 



SECTION 1.07          Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in the definition of the term
“Interest Period”) or performance shall extend to the immediately succeeding
Business Day (it being understood that the foregoing shall cause any grace
period associated with any such payment obligation or performance of any
covenant, duty or obligation to extend to the immediately succeeding Business
Day as well) and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension.

SECTION 1.08          Rounding. Any financial ratios required to be maintained
by the Company pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number.

SECTION 1.09          Certifications. All certifications to be made hereunder by
a Responsible Officer shall be made by such Person in his or her capacity solely
as an officer or a representative of the Company, on the Company’s behalf and
not in such Person’s individual capacity.

ARTICLE II.

The Credits

SECTION 2.01          Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Company on the Effective Date in
a principal amount equal to such Lender’s Commitment. The Lenders shall have no
obligation to make Loans hereunder after the Effective Date, and any portion of
the Commitments not drawn on the Effective Date shall automatically expire. The
Commitments are not revolving credit commitments, and the Company shall not have
the right to borrow, repay and reborrow under this Agreement.

SECTION 2.02          Loans and Borrowings.

(a)                Each Loan shall be made as part of a Borrowing consisting of
Loans of the same Type made on the Effective Date by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)               Subject to Section 2.13, the Borrowing made on the Effective
Date shall be comprised entirely of ABR Loans or LIBOR Loans as the Company may
request in accordance herewith, and shall be denominated in dollars. Each Lender
at its option may make any LIBOR Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Company to repay such Loan in
accordance with the terms of this Agreement.

23

 



(c)                At the commencement of each Interest Period for any LIBOR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that a LIBOR
Borrowing that results from a continuation of an outstanding LIBOR Borrowing may
be in an aggregate amount that is equal to such outstanding Borrowing. At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $50,000 and not less than $250,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of four (4) (or such
greater number as may be agreed by the Administrative Agent) LIBOR Borrowings
outstanding.

(d)               Notwithstanding any other provision of this Agreement, the
Company shall not be entitled to elect to convert to or continue any LIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03          Requests for Borrowings. To request the Borrowing to be
made on the Effective Date, the Company shall notify the Administrative Agent of
such request by telephone or in writing (a) in the case of a LIBOR Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before
Effective Date or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the Effective Date. Each such telephonic and
written Borrowing Request shall be irrevocable and made by hand delivery or fax
to the Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02

    (i)                 [reserved];

    (ii)               the aggregate amount of such Borrowing;

    (iii)             the date of such Borrowing, which shall be a Business Day;

    (iv)             whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;

    (v)               in the case of a LIBOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

    (vi)             the location and number of the account of the Company to
which funds are to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBOR Borrowing, then the Company shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

24

 



Notwithstanding the foregoing, for the sake of clarity, no Loans will be made
after the Effective Date.

SECTION 2.04          [Reserved].

SECTION 2.05          [Reserved].

SECTION 2.06          Funding of Borrowings.

(a)                Each Lender shall make the Loan to be made by it hereunder on
the Effective Date by wire transfer of immediately available funds by 1:00 p.m.,
New York City time (or such earlier time on such date as may be specified by the
Administrative Agent to the Lenders, provided that such time shall be not less
than two hours after the time the Lenders shall have been advised by the
Administrative Agent of its receipt of a Borrowing Request), to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Company by promptly remitting the amounts so received, in like funds, to
the account designated by the Company in the Borrowing Request.

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the Effective Date that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.06(a) and may, in reliance on such
assumption, make available to the Company a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Company
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Company to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a payment to be made by the
Company, the interest rate applicable to ABR Loans. If the Company and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Company shall
be without prejudice to any claim the Company may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

SECTION 2.07          Interest Elections.

(a)                The Borrowing made on the Effective Date initially shall be
of the Type and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in the applicable Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Company may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing and,
in the case of a LIBOR Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.07. The Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.

25

 



(b)               To make an election pursuant to this Section 2.07, the Company
shall notify the Administrative Agent of such election by telephone or in
writing by the time that a Borrowing Request would be required under Section
2.03 if the Company were requesting a Borrowing of the Type resulting from such
election to be made on the Effective Date. Each such telephonic and written
Interest Election Request shall be irrevocable and shall be made (or, if
telephonic, confirmed promptly) by hand delivery or fax to the Administrative
Agent of an executed written Interest Election Request. Each such telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

    (i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

    (ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

    (iii)             whether the resulting Borrowing is to be an ABR Borrowing
or a LIBOR Borrowing; and

    (iv)             if the resulting Borrowing is a LIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Company shall be deemed to have selected an
Interest Period of one month’s duration.

(c)                Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(d)               If the Company fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default under Section 7.01(h) or 7.01(i) has occurred and is continuing with
respect to the Company, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Company of the election to give effect to this sentence on
account of such other Event of Default, then, in each such case, so long as such
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

26

 



SECTION 2.08          [Reserved].

SECTION 2.09          Repayment of Loans; Evidence of Debt. (a) The Company
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan of such
Lender on the Maturity Date.

(b)               The records maintained by the Administrative Agent and the
Lenders shall (in the case of the Lenders, to the extent they are not
inconsistent with the records maintained by the Administrative Agent pursuant to
Section 9.04(b)(iv)) be, in the absence of manifest error, prima facie evidence
of the existence and amounts of the obligations of the Company in respect of the
Loans, interest and fees due or accrued hereunder; provided that the failure of
the Administrative Agent or any Lender to maintain such records or any error
therein shall not in any manner affect the obligation of the Company to pay any
amounts due hereunder in accordance with the terms of this Agreement.

(c)                Any Lender may request that Loans made by such Lender be
evidenced by a promissory note. In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein and its registered assigns.

SECTION 2.10          Prepayment of Loans. (a) The Company shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to the requirements of this Section 2.10.

(b)               [Reserved].

(c)                The Company shall notify the Administrative Agent by
telephone (confirmed by hand delivery or fax) or in writing of any prepayment
hereunder (i) in the case of prepayment of a LIBOR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment
(or such shorter period as may be agreed to by the Administrative Agent in
writing) and (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of prepayment (or such later time as
may be agreed to by the Administrative Agent in writing). Each such notice shall
be irrevocable and shall specify the prepayment date, the Borrowing or
Borrowings to be prepaid and the principal amount of each such Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment may state
that such notice is conditioned upon the occurrence of one or more events
specified therein, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not, or is not expected to be, satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02 (or, if less, the outstanding
principal amount of the Loans). Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12. As
provided in Section 2.01, the Company may not reborrow any payments or
prepayments made under this Agreement.

27

 



SECTION 2.11          Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts, at the times and on the
terms specified in the Engagement Letter.

SECTION 2.12          Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)               The Loans comprising each LIBOR Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)                [Reserved].

(d)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Company hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in Section
2.12(a).

(e)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in any event, also on the Maturity
Date; provided that (i) interest accrued pursuant to Section 2.12(d) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion or continuation of a LIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion or continuation.

(f)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.13          Alternate Rate of Interest.

(a)                If prior to the commencement of any Interest Period for a
LIBOR Borrowing:

    (i)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate (including because the LIBO
Screen Rate is not available or published on a current basis) for such Interest
Period; or

28

 



    (ii)               the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such LIBOR Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Company and the Lenders as promptly as practicable and, until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, any Interest Election Request that
requests the conversion of any Borrowing, or continuation of any Borrowing as, a
LIBOR Borrowing shall be ineffective, and such Borrowing shall be continued as
an ABR Borrowing.

(b)               If at any time the Administrative Agent determines or is
advised by the Required Lenders that they shall have determined that (i) the
circumstances set forth in Section 2.13(a)(i) have arisen (including because the
LIBO Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.13(a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans denominated in dollars, then the Administrative Agent
and the Company shall endeavor to establish an alternate rate of interest to the
LIBO Screen Rate that gives due consideration to the then prevailing market
convention in the United States for determining a rate of interest for
syndicated loans denominated in dollars at such time, and the Administrative
Agent and the Company shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable (it being understood that such amendment shall not reduce
the Applicable Rate); provided that if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. Such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this paragraph (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this paragraph, only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing.

29

 



SECTION 2.14          Increased Costs; Illegality. (a) If any Change in Law
shall:

    (i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement) against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

    (ii)               impose on any Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
the Loans made by such Lender or participation therein; or

    (iii)             subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of the term “Excluded Taxes” and (C) Connection Income Taxes) on its
loans, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any Loan or to reduce the
amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount), then, from time
to time following request of such Lender or other Recipient (accompanied by a
certificate in accordance with Section 2.14(c)), the Company will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient for such additional costs or
expenses incurred or reduction suffered.

(b)               If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has had or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then, from time to time following the request of such Lender
(accompanied by a certificate in accordance with Section 2.14(c)), the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)                A certificate of a Lender or other Recipient setting forth
the basis for and, in reasonable detail (to the extent practicable), computation
of the amount or amounts necessary to compensate such Lender or other Recipient
or its holding company, as the case may be, as specified in Section 2.14(a) or
2.14(b) shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or other Recipient, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof. Notwithstanding the foregoing provisions of this Section
2.14, no Lender shall demand compensation for any increased cost or expense or
reduction pursuant to the foregoing provisions of this Section 2.14 if it shall
not at the time be the general policy or practice of such Lender to demand (to
the extent it is entitled to do so) such compensation from similarly situated
borrowers in similar circumstances under comparable provisions of other credit
agreements.

30

 



(d)               Failure or delay on the part of any Lender or other Recipient
to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s or other Recipient’s right to demand such compensation;
provided that the Company shall not be required to compensate a Lender or other
Recipient pursuant to this Section 2.14 for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender or other Recipient, as the case may be, notifies the Company of the
Change in Law or other circumstance giving rise to such increased costs or
expenses or reductions and of such Lender’s or other Recipient’s intention to
claim compensation therefor; provided further that, if the Change in Law or
other circumstance giving rise to such increased costs or expenses or reductions
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)                If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or the applicable lending office of such Lender to make,
maintain or fund any LIBOR Loan or to charge interest with respect to any Loan,
or to determine or charge interest rates, based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, upon notice thereof by such Lender to the Company and
the Administrative Agent, (i) any obligation of such Lender to make, maintain or
fund any LIBOR Loan, or to continue any LIBOR Loan or convert any ABR Loan into
a LIBOR Loan, or to charge interest with respect to any Loan, or to determine or
charge interest rates, based upon the LIBO Rate, in each case, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the Adjusted LIBO Rate component of the Alternate Base Rate, the interest
rate on which ABR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Adjusted LIBO Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(A) the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent) prepay or, if applicable, convert all LIBOR Loans of such
Lender to ABR Loans (the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans and (B) if
such notice asserts the illegality of such Lender determining or charging
interest rates based upon the LIBO Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Adjusted LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such prepayment or conversion, the Company shall also pay
accrued interest on the amount so prepaid or converted.

31

 



SECTION 2.15          Break Funding Payments. In the event of (a) the payment of
any principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert or continue any LIBOR
Loan on the date specified in any notice delivered pursuant hereto (whether or
not such notice may be revoked in accordance with the terms hereof), (d) the
failure to prepay any LIBOR Loan on a date specified therefor in any notice of
prepayment given by the Company (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment of any LIBOR Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.18, then, in any such event, the
Company shall compensate each requesting Lender for the loss, cost and expense
attributable to such event (but not lost profits) following request of such
Lender (accompanied by a certificate described below in this Section). Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid if it were to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the Company and setting forth the basis for and, in
reasonable detail (to the extent practicable), computation of any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be conclusive absent manifest error. The Company shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.16          Taxes. (a) Payments Free of Taxes. Any and all payments by
or on account of any obligation of the Company under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)               Payment of Other Taxes by the Company. The Company shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c)                Evidence of Payments. As soon as practicable after any
payment of Taxes by the Company to a Governmental Authority pursuant to this
Section 2.16, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

32

 



(d)               Indemnification by the Company. The Company shall indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.16) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)               Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph.

(f)                Status of Lenders.

    (i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company and the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A), 2.16(f)(ii)(B) and
2.16(f)(ii)(D)) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

33

 



    (ii)               Without limiting the generality of the foregoing:

(A)             any Lender that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an exemption from, or
reduction of, Taxes pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document,
executed originals of IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable,
establishing an exemption from, or reduction of, Taxes pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)               executed originals of IRS Form W-8ECI;

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) executed
originals of a certificate substantially in the form of Exhibit F-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable; or

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN E, IRS Form W-8BEN, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

34

 



(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Taxes, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)             if a payment made to a Lender under any Loan Document would be
subject to Taxes imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Company and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Company or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)               Treatment of Certain Refunds. If any indemnified party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.16 (including by the payment of additional amounts pursuant to this
Section 2.16), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

35

 



(h)               Survival. Each party’s obligations under this Section 2.16
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i)                 Defined Terms. For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

SECTION 2.17          Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) The Company shall make each payment required to be made by it
hereunder or under any other Loan Document prior to the time required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments pursuant to Section 2.14, 2.15, 2.16
and 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. All payments under each Loan Document shall be made in dollars.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

36

 



(c)                If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact and shall purchase (for cash at face value) participations in the Loans of
other Lenders to the extent necessary so that the amount of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of principal of and accrued interest on their Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Company pursuant to and in accordance with the express terms
of this Agreement (for the avoidance of doubt, as in effect from time to time),
including pursuant to Section 2.14(e), or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any Person that is an Eligible Assignee (as such term is defined herein
from time to time). The Company consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(d)               Unless the Administrative Agent shall have received notice
from the Company prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Company
will not make such payment, the Administrative Agent may assume that the Company
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders the amount due. In
such event, if the Company has not in fact made such payment, then each of the
applicable Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)                If any Lender shall fail to make any payment required to be
made by it to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender hereunder, in the case of each of clause (i) and (ii) above, in any order
as shall be determined by the Administrative Agent in its discretion.

37

 



SECTION 2.18          Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Company is required
to pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Company) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation within 10 days following the written request of such Lender
(accompanied by reasonable (to the extent practicable) back-up documentation
relating thereto).

(b)               If (i) any Lender requests compensation under Section 2.14,
(ii) the Company is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, (iii) any Lender has become a Defaulting Lender or
(iv) any Lender has failed to consent to a proposed amendment, waiver, consent,
discharge or termination or other event that under Section 9.02 requires the
consent of more than the Required Lenders and with respect to which the Required
Lenders shall have granted their consent, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04, it being understood
that the processing and recordation fee referred to in such Section shall be
paid by the Company or the assignee as and to the extent such processing and
recordation fee is required to be paid pursuant to Section 9.04(b)(ii)(C) (and
the assignor Lender shall not be responsible therefor)), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
2.16) and obligations under this Agreement and the other Loan Documents (or, in
the case of any such assignment and delegation resulting from a failure to
provide a consent, all its interests, rights and obligations under this
Agreement and the other Loan Documents as a Lender) to an Eligible Assignee that
shall assume such obligations (which may be another Lender, if a Lender accepts
such assignment and delegation); provided that (A) the Company shall have
received, to the extent such consent would be required by Section 9.04, the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, delayed or conditioned, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (in the case of such principal and accrued interest
and fees) or the Company (in the case of all other amounts), (C) in the case of
any such assignment and delegation resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments, (D) such
assignment does not conflict with applicable law and (E) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent and, as a result of such assignment and
delegation and any contemporaneous assignments and delegations and consents, the
applicable amendment, waiver, consent, discharge, termination or other event can
be effected. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or otherwise, the circumstances entitling the Company to require such assignment
and delegation have ceased to apply. Each party hereto agrees that an assignment
and delegation required pursuant to this paragraph may be effected pursuant to
an Assignment and Assumption executed by the Company, the Administrative Agent
and the assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.

38

 



SECTION 2.19          [Reserved].

SECTION 2.20          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)                [reserved];

(b)               The Commitment and Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02(c)(ii), require the
consent of such Defaulting Lender in accordance with the terms hereof; and

(c)                In the event that the Administrative Agent and the Company
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender (but for the avoidance of
doubt, all amendments, waivers or modifications effected without the consent of
such Defaulting Lender in accordance with the provisions of Section 9.02 and
this Section 2.20 during such period shall be binding on it), then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage, whereupon such
Lender shall cease to be a Defaulting Lender.

ARTICLE III.

Representations and Warranties

The Company represents and warrants to the Lenders, on the Effective Date, that:

SECTION 3.01          Organization; Powers. The Company is (a) (i) duly
organized, (ii) validly existing and (iii) to the extent the concept is
applicable in such jurisdiction, in good standing under the laws of the
jurisdiction of its organization, (b)(i) has all requisite power and authority
and (ii) all Governmental Approvals required for the ownership and operation of
its properties and the conduct of its business as now conducted and (c) is
qualified to do business, and is in good standing, in every jurisdiction where
such qualification is required; except in each case referred to in clause
(a)(iii), (b)(ii) or (c), to the extent the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02          Authorization; Enforceability. The Transactions to be
entered into by the Company are within the Company’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of the Company. This Agreement has been duly executed and delivered by
the Company and constitutes, and each other Loan Document, when executed and
delivered by the Company, will constitute, a legal, valid and binding obligation
of the Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, winding-up or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

39

 



SECTION 3.03          Governmental Approvals; Absence of Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with or any other action by any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law, including any order of any Governmental Authority,
(c) will not violate the organizational documents of the Company, (d) will not
violate or result (alone or with notice or lapse of time or both) in a default
under any indenture or other agreement or instrument binding upon the Company or
any Significant Subsidiary or any of their assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by the
Company or any Significant Subsidiary, or give rise to a right of, or result in,
any termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, and (e) will not result in the creation or imposition of
any Lien on any asset of the Company not permitted hereunder, in the case of
clauses (a), (b) and (d) above, except to the extent that the foregoing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.04          Financial Condition; No Material Adverse Effect.

(a)                The Company has heretofore furnished to the Lenders its (i)
consolidated balance sheet and statement of capitalization and related
consolidated statements of net income, comprehensive income, equity and cash
flows as of and for the fiscal year ended December 31, 2019, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, and (ii) unaudited
consolidated balance sheet and statement of capitalization and related unaudited
consolidated statements of net income, comprehensive income, equity and cash
flows as of and for the fiscal quarter and portion of the fiscal year ended
September 30, 2019. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP (subject, in the case of such unaudited financial
statements, to normal year-end audit adjustments and the absence of certain
footnotes).

(b)               Since December 31, 2019, there has been no event or condition
that has resulted, or would reasonably be expected to result, in a Material
Adverse Effect.

SECTION 3.05          Properties. The Company and each Subsidiary has good title
to, or valid leasehold interests in, all its property material to its business,
subject to Liens permitted by Section 6.01, except (a) for defects in title
that, individually or in the aggregate, do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Company or any Subsidiary or (b) for any failure to do so that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06          Litigation and Environmental Matters.

(a)                Except as set forth in Schedule 3.06(a) or as specifically
disclosed in any SEC Reports, there are no actions, suits or proceedings by or
before any Governmental Authority or arbitrator pending against or, to the
knowledge of the Company, threatened in writing against the Company or any
Subsidiary that (i) are reasonably likely to be decided adversely to the Company
or such Subsidiary and would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) directly involve any
of the Loan Documents.

40

 



(b)               Except as set forth in Schedule 3.06(b) or as specifically
disclosed in any SEC Reports, or as otherwise would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
neither the Company nor any Subsidiary (i) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any
Governmental Approval required under any applicable Environmental Law, (ii) is
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) knows of any fact,
incident, event or condition that would reasonably be expected to form the basis
for any Environmental Liability.

SECTION 3.07          Compliance with Laws.

(a)                The Company and each Subsidiary is in compliance with all
laws, including all orders of Governmental Authorities, applicable to it or its
property, except where the failure to comply, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

(b)               The Company has implemented and maintains in effect policies
and procedures reasonably designed to ensure compliance by the Company and the
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company and the
Subsidiaries and, to the knowledge of the Company, their respective officers,
employees and directors are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (i) the Company, any
Subsidiary or, to the knowledge of the Company, any of their respective
directors, officers or employees, or (ii) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from any credit facility established hereby, is a
Sanctioned Person. The Transactions do not violate any Anti-Corruption Law or
applicable Sanctions.

(c)                The Company will use the proceeds of the Borrowings solely
for the purposes permitted by Section 5.09. The Company will not use the
proceeds of any Borrowing in a manner that will result in a violation of
Sanctions applicable to any party hereto or any Anti-Corruption Laws.

SECTION 3.08          Investment Company Status. The Company is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09          Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) the Company or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

41

 



SECTION 3.10          ERISA. No ERISA Events have occurred or are reasonably
expected to occur that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company and each ERISA
Affiliate is in compliance in all material respects with the applicable
provisions of ERISA and the Code with respect to each Plan. The present value of
all accumulated benefit obligations of all underfunded and unfunded Plans and
the benefit obligations of any retiree welfare benefit arrangement (in each case
based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such Plan
or arrangement, if any, by an aggregate amount that would reasonably be expected
to result in a Material Adverse Effect. The Company is not and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Plans in connection with the Loans or the
Commitments.

SECTION 3.11          Solvency. On the Effective Date, immediately after giving
effect to the Transactions to occur on such date, including the making of the
Loans to be made on such date and the application of the proceeds thereof, (a)
the fair value of the assets of the Company and the Subsidiaries, on a
consolidated basis, will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
the Company and the Subsidiaries, on a consolidated basis, will be greater than
the amount that will be required to pay the probable liabilities on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Company and the
Subsidiaries, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Company and the
Subsidiaries, on a consolidated basis, will not have an unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and proposed to be conducted following the
Effective Date. For purposes of this Section 3.11, in computing the amount of
the contingent liabilities of the Company and the Subsidiaries as of the
Effective Date, such liabilities have been computed at the amount that, in light
of all the facts and circumstances existing as of the Effective Date, represents
the amount that can reasonably be expected to become an actual or matured
liability.

SECTION 3.12          Disclosure.

(a)                Each of the written reports, financial statements,
certificates and other written information (other than financial projections and
other forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of the Company or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (and prior to the PNG
Acquisition Closing Date, with respect to such information and projections
relating to the PNG Acquired Company and its subsidiaries, to the best of the
Company’s knowledge) is and will be, when furnished and taken as a whole,
complete and correct in all material respects and does not and will not, when
furnished and taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (in each case after giving effect to all supplements and
updates provided thereto prior to the Effective Date). The financial projections
and other forward-looking information that have been furnished by or on behalf
of the Company or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document
have been prepared in good faith based upon assumptions that are believed by the
Company to be reasonable at the time such financial projections or other forward
looking information are furnished to the Administrative Agent or any Lender, it
being understood and agreed that financial projections and other forward-looking
information are as to future events and are not to be viewed as facts, are
subject to significant uncertainties and contingencies, many of which are out of
the Company’s or its subsidiaries’ control, that no assurance can be given that
any particular projections will be realized, that the financial projections or
other forward-looking information is not a guarantee of financial performance
and that actual results during the period or periods covered by such projections
may differ significantly from the projected results and such differences may be
material.

42

 



(b)               If a Beneficial Ownership Certification is required to be
delivered pursuant to Section 4.01(f), then, as of the Effective Date, to the
best of the Company’s knowledge, the information set forth in such Beneficial
Ownership Certification is true and correct in all respects. If a Beneficial
Ownership Certification is required to be delivered pursuant to Section 6.02(a),
then, as of the date of the delivery thereof, to the best of the Company’s
knowledge, the information set forth in such Beneficial Ownership Certification
is true and correct in all respects.

SECTION 3.13          Federal Reserve Regulations. Neither the Company nor any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors), or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry margin stock,
to extend credit for others to purchase or carry margin stock or for any purpose
that entails, and no other action will be taken by the Company and the
Subsidiaries that would result in, a violation of Regulations T, U and X of the
Board of Governors.

SECTION 3.14          Subsidiaries. As of the Effective Date, Schedule 3.14 sets
forth (a) each Subsidiary’s legal name and jurisdiction of organization and (b)
for each Subsidiary, whether such Subsidiary is (i) a Restricted Subsidiary or
an Unrestricted Subsidiary or (ii) a Significant Subsidiary.

SECTION 3.15          USA PATRIOT Act. Each of the Company and the Subsidiaries
is in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and (b)
the USA PATRIOT Act.

SECTION 3.16          EEA Financial Institution. The Company is not an EEA
Financial Institution.

43

 



ARTICLE IV.

Conditions

SECTION 4.01          Effective Date. The effectiveness of this Agreement and
the obligation of the Lenders to make Loans shall not become effective until the
date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 9.02):

(a)                The Administrative Agent shall have received from each party
hereto (i) a counterpart of this Agreement executed by each party hereto or (ii)
written evidence satisfactory to the Administrative Agent (which may include fax
transmission or other electronic imaging) that such party has signed a
counterpart of this Agreement.

(b)               The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Simpson Thacher & Bartlett LLP, special New York counsel to
the Company, and (ii) the General Counsel of the Company, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.

(c)                The Administrative Agent shall have received a certificate of
the Company, dated the Effective Date and executed by the secretary or an
assistant secretary of the Company, attaching (i) a copy of each organizational
document of the Company, which shall, to the extent applicable, be certified as
of a recent date prior to the Effective Date by the appropriate Governmental
Authority, (ii) signature and incumbency certificates of the officers of the
Company executing each Loan Document, (iii) resolutions of the board of
directors of the Company approving and authorizing the execution, delivery and
performance of the Loan Documents, certified as of the Effective Date by such
secretary, assistant secretary or director as being in full force and effect
without modification or amendment, and (iv) a good standing certificate (to the
extent such concept is applicable in such jurisdiction) from the applicable
Governmental Authority of the Commonwealth of Pennsylvania, dated as of a recent
date prior to the Effective Date, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

(d)               The Administrative Agent shall have received an officer’s
certificate, dated the Effective Date and signed by a Responsible Officer of the
Company, certifying that, as of the Effective Date and after giving effect to
the Transactions that are to occur on such date, (i) the representations and
warranties of the Company set forth in the Loan Documents are true and correct
(A) in the case of the representations and warranties qualified as to
materiality, Material Adverse Effect or similar language, in all respects (after
giving effect to such qualification) and (B) otherwise, in all material respects
and (ii) no Default has occurred and is continuing.

(e)            The Administrative Agent shall have received a certificate
substantially in the form of Exhibit G from the Company, dated the Effective
Date and signed by a Financial Officer of the Company.

 



(f)                The Lenders shall have received any documents reasonably
requested to comply with Anti-Terrorism and Anti-Corruption Laws and the
Beneficial Ownership Regulation (including any “know your client” and anti-money
laundering documentation).

44

 



(g)               All costs and expenses (including reasonable and documented
legal fees and expenses) contemplated by the Loan Documents to be reimbursable
or payable by or on behalf of the Company to the Administrative Agent or the
Lenders shall have been paid on or prior to the Effective Date, in each case, to
the extent required to be paid on or prior to the Effective Date and invoiced at
least two Business Days prior to the Effective Date.

(h)               The Administrative Agent and the Lenders shall have received
all fees due and payable on or prior to the Effective Date pursuant to the
Engagement Letter.

(i)                 The Administrative Agent shall have received executed copies
of the promissory notes, if any, requested by the Lenders pursuant to Section
2.09(c) at least two days prior to the Closing Date.

(j)                 The Administrative Agent shall deliver a notice to the
Company and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

ARTICLE V.

Affirmative Covenants

Until Payment in Full, the Company covenants and agrees with the Lenders that:

SECTION 5.01          Financial Statements and Other Information. The Company
will furnish to the Administrative Agent, on behalf of each Lender:

(a)                within 120 days after the end of each fiscal year of the
Company, commencing with the fiscal year ending December 31, 2020, its audited
consolidated balance sheet and statement of capitalization and related
consolidated statements of net income, comprehensive income, equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification, exception or emphasis (other than any
qualification, exception or emphasis with respect to or resulting from an
upcoming scheduled final maturity of any Indebtedness or associated with a
financial covenant) and without any qualification, exception or emphasis as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries on a consolidated basis as of the end of and for such year in
accordance with GAAP;

(b)               within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its unaudited consolidated balance
sheet and statement of capitalization as of the end of such fiscal quarter, the
related unaudited consolidated statements of net income, comprehensive income
and equity for such fiscal quarter and the then elapsed portion of the fiscal
year and the related statements of cash flows for the then elapsed portion of
the fiscal year, in each case setting forth in comparative form the figures for
(or, in the case of the balance sheet or statement of capitalization, as of the
end of) the corresponding period or periods of the prior fiscal year, all
certified by a Financial Officer of the Company as presenting fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries on a consolidated basis as of
the end of and for such fiscal quarter and such portion of the fiscal year in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of certain footnotes;

45

 



(c)                within the time frame permitted for the delivery of financial
statements under clause (a) or (b) above, as applicable, a completed Compliance
Certificate signed by a Responsible Officer of the Company, (i) certifying as to
whether a Default has occurred and is continuing on such date and, if a Default
has occurred and is continuing on such date, specifying the details thereof and
any action taken or proposed to be taken with respect thereto and (ii) setting
forth reasonably detailed calculations demonstrating compliance with the
Financial Covenant;

(d)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any Subsidiary with the SEC or with any national securities
exchange;

(e)                promptly after any request therefor, such other information
regarding the business and financial condition of the Company or any Subsidiary,
or compliance with the terms of any Loan Document, as the Administrative Agent
may reasonably request in writing; and

(f)                promptly after any request therefor, such information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the USA PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws.

The documents required to be delivered pursuant to Section 5.01(a), 5.01(b) and
5.01(d) shall be deemed to have been delivered if such documents, or one or more
annual or quarterly or periodic reports containing such information, (a) shall
have been made publicly available on the website of the Company at
http://www.essential.co (or such other website as the Company may designate by
written notice to the other parties hereto) or the SEC at http://www.sec.gov or
(b) shall have been posted by the Administrative Agent on a Platform to which
the Lenders have been granted access. Information required to be delivered
pursuant to this Section 5.01 to the Administrative Agent may also be delivered
by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02          Notices of Material Events. Promptly after any Responsible
Officer of the Company obtains actual knowledge thereof, the Company will
furnish to the Administrative Agent written notice of the following:

(a)                the occurrence of any continuing Default;

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by the Company to
the Administrative Agent and the Lenders or in any annual, quarterly or periodic
reports publicly filed by the Company with the SEC, that, in each case, would
reasonably be expected to result in a Material Adverse Effect;

46

 



(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred would reasonably be expected to
result in a Material Adverse Effect; or

(d)               any other development that has resulted, or would reasonably
be expected to result, in a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and, in the case of clause (a)
above, any action taken or proposed to be taken with respect thereto.

SECTION 5.03          Existence; Conduct of Business. The Company will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of the business of the Company and the Restricted Subsidiaries, taken as
a whole, except, other than in the case of Section 5.03(a) with respect to the
Company, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction expressly permitted under
Section 6.02(a).

SECTION 5.04          Payment of Taxes. The Company will, and will cause each
Subsidiary to, pay its Taxes before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) the Company or such Subsidiary
has set aside on its books reserves with respect thereto to the extent required
by GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to make payment would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.05          Maintenance of Properties and Rights. The Company will,
and will cause each Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear and casualty and condemnation excepted, except in each case where the
failure to take any such actions, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction expressly permitted under Section
6.02(a).

SECTION 5.06          Insurance. The Company will, and will cause each
Subsidiary to, maintain, with insurance companies that the Company believes (in
the good faith judgment of the management of the Company) are financially sound
and reputable (including captive insurance subsidiaries), insurance in such
amounts (after giving effect to any self-insurance consistent with the standards
set forth in this Section 5.06) (with no greater risk retention) and against
such risks as is customarily maintained by companies engaged in similar
businesses operating in the same or similar locations in all material respects.

47

 



SECTION 5.07          Books and Records; Inspection and Audit Rights. The
Company will, and will cause each Subsidiary to, keep proper books of record and
account in which full, true and correct entries in accordance, in all material
respects, with GAAP and applicable law are made of all material dealings and
transactions in relation to its business and activities. The Company will, and
will cause each Subsidiary to, permit the Administrative Agent, and any agent
designated by the Administrative Agent, upon reasonable prior notice, (a) to
visit and reasonably inspect its properties, (b) to examine its books and
records and (c) to discuss its operations, business affairs, assets, liabilities
(including contingent liabilities) and financial condition with its officers and
independent accountants (it being agreed that a representative of the Company
may be present at any such meeting with the independent accountants), all at
such reasonable times during normal business hours and as often as reasonably
requested; provided that, the Administrative Agent may not exercise such rights
more often than once during any calendar year (it being understood that any
expenses incurred by the Administrative Agent in connection therewith shall be
subject to reimbursement by the Company in accordance with Section 9.03);
provided, further, that when an Event of Default exists, the Administrative
Agent (or any of its agents) may do any of the foregoing (at the expense of the
Company) at any time during normal business hours and upon reasonable advance
notice. Notwithstanding anything to the contrary in this Section, neither the
Company nor any Subsidiary shall be required to disclose, permit the inspection,
examination of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
its agents) is prohibited by applicable law or any binding confidentiality
agreement between the Company or any Subsidiary and a Person that is not the
Company or any Subsidiary not entered into in contemplation of preventing such
disclosure, inspection, examination or discussion or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

SECTION 5.08          Compliance with Laws. The Company will, and will cause
each Subsidiary to, comply with all laws, including all Environmental Laws, and
all orders of any Governmental Authority, applicable to it, its operations or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The Company will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Company and the Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

SECTION 5.09          Use of Proceeds.

(a)                The proceeds of the Loans will be used for general corporate
purposes of the Company and the Subsidiaries.

(b)               The Company will not request any Borrowing, and the Company
will not use, and will procure that the Subsidiaries and its and their
respective directors, officers, employees and agents will not use, the proceeds
of any Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto or any Anti-Corruption Laws.

48

 



SECTION 5.10          Designation of Subsidiaries. The Company may from time to
time cause any Restricted Subsidiary that is not a Significant Subsidiary to be
designated as an Unrestricted Subsidiary or any Unrestricted Subsidiary to be
designated as a Restricted Subsidiary, provided that (a) at the time of such
designation and immediately after giving effect thereto, no Default or Event of
Default would exist under the terms of this Agreement and (b) once a Subsidiary
has been designated an Unrestricted Subsidiary, it shall not thereafter be
redesignated as a Restricted Subsidiary on more than one occasion. Within 10
days (or such shorter period of time as the Administrative Agent may reasonably
agree to in writing) following any designation described above, the Company will
deliver to the Administrative Agent a notice of such designation accompanied by
a certificate signed by a Responsible Officer certifying compliance with all
requirements of this Section 5.10 and setting forth all information required in
order to establish such compliance.

ARTICLE VI.

Negative Covenants

Until Payment in Full, the Company covenants and agrees with the Lenders that:

SECTION 6.01          Liens. The Company will not create, incur, assume or
permit to exist any Lien on any asset now owned or hereafter acquired by it,
except:

(a)                Permitted Liens;

(b)               any Lien on any asset of the Company existing on the Effective
Date and set forth on Schedule 6.01; provided that (i) such Lien shall not apply
to any other asset of the Company (other than improvements or accessions thereto
and the proceeds thereof) and (ii) such Lien shall secure only those obligations
that it secures on the Effective Date and extensions, renewals, replacements and
refinancings thereof that do not increase the outstanding principal amount
thereof except by an amount equal to any premium or other amount paid, and fees
and expenses incurred, in connection with such extension, renewal, replacement
or refinancing;

(c)                (i) Liens (including Liens securing Finance Lease
Obligations) on fixed or capital assets acquired, constructed or improved by the
Company securing Indebtedness or other obligations incurred to finance such
acquisition, construction or improvement, provided that (A) such Liens and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such construction or improvement, (B) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (C) such Liens shall not apply to
any other assets of the Company (other than improvements or accessions thereto
and the proceeds thereof), provided further that individual financings of
equipment or other fixed or capital assets otherwise permitted to be secured
hereunder provided by any Person (or its Affiliates) may be cross-collateralized
to other such financings provided by such Person (or its Affiliates), and (ii)
Liens securing extensions, renewals, replacements and refinancings thereof that
do not increase the outstanding principal amount thereof except by an amount
equal to any premium or other amount paid, and fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing, provided
that such Liens do not apply to any assets of the Company other than the assets
securing the Indebtedness or other obligations being extended, renewed, replaced
or refinanced (and improvements or accessions thereto and the proceeds thereof);

49

 



(d)               any Lien on any asset acquired by the Company after the
Effective Date existing at the time of the acquisition thereof (or existing on
any asset of any Person that is merged or consolidated with or into the Company
in a transaction permitted hereunder after the Effective Date and prior to the
time such Person is so merged or consolidated), provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition (or such
merger or consolidation), (ii) such Lien shall not apply to any other assets of
the Company (other than improvements or accessions thereto and the proceeds
thereof) and (iii) such Lien shall secure only those obligations that it secures
on the date of such acquisition (or the date such Person is so merged or
consolidated) and extensions, renewals, replacements and refinancings thereof
that do not increase the outstanding principal amount thereof except by an
amount equal to any premium or other amount paid, and fees and expenses
incurred, in connection with such extension, renewal, replacement or
refinancing;

(e)                in connection with the sale or transfer of any Equity
Interests or other assets in a transaction permitted hereunder, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;

(f)                in the case of (i) any Subsidiary that is not a wholly owned
Subsidiary or (ii) the Equity Interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any put and call arrangements, related
to Equity Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

(g)               Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the Company in connection with any
letter of intent or purchase agreement for an Acquisition or other transaction
permitted hereunder;

(h)               (i) deposits made in the ordinary course of business to secure
obligations to insurance carriers providing casualty, liability or other
insurance to the Company and the Subsidiaries and (ii) Liens on insurance
policies and the proceeds thereof securing the financing of the premiums with
respect thereto;

(i)                 Liens on the net cash proceeds of any Acquisition
Indebtedness held in escrow by a third party escrow agent prior to the release
thereof from escrow;

(j)                 Lien created pursuant to the Loan Documents;

(k)               Liens on cash and cash equivalents securing obligations under
Hedging Agreements entered into to protect against fluctuations in interest
rates and not for speculative purposes, provided that the cash and cash
equivalents deposited to secure such obligations do not exceed $50,000,000 at
any time outstanding; and

50

 



(l)                 other Liens, provided that at the time of and after giving
Pro Forma Effect to the incurrence of any such Lien (or any Indebtedness secured
thereby and the application of the proceeds thereof), the aggregate principal
amount of the outstanding Indebtedness secured by Liens permitted by this clause
(l) does not exceed 15% of Consolidated Tangible Assets at such time (it being
understood and agreed that (i) in the case of revolving Indebtedness, the
Company may deem any revolving commitments in respect of such revolving
Indebtedness as outstanding Indebtedness for purposes of such test, and, if such
test would be satisfied after doing so, then the Company shall not be required
to retest compliance with such test in respect of any incurrence of revolving
Indebtedness in respect of such revolving commitments, provided that, for so
long as such revolving commitments are outstanding, such revolving commitments
shall be deemed to be outstanding Indebtedness for purposes of any subsequent
calculation of such test, and (ii) in the case of any Indebtedness secured by
any Lien(s) incurred in reliance on this clause (l), the Company shall not be
required to retest compliance with this clause (l) (A) if any additional Liens
on assets (including Liens on different types of assets) are thereafter granted
to secure such Indebtedness or (B) due to the incurrence of fees, costs,
expenses, premiums, penalties, indemnities or interest in respect of such
Indebtedness).

SECTION 6.02          Fundamental Changes.

(a)                The Company will not, and will not permit any Restricted
Subsidiary to, amalgamate with, merge into or consolidate with any other Person,
or permit any other Person to amalgamate with, merge into or consolidate with
it, or liquidate or dissolve, except that (i) [reserved], (ii) if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing, (A) any Person may amalgamate, merge or
consolidate with the Company in a transaction in which the Company is the
surviving entity and (B) the Company may merge or consolidate with any Person in
a transaction in which such Person is the surviving entity, provided that (1)
such Person is a corporation organized under the laws of the Commonwealth of
Pennsylvania or the State of Delaware, (2) prior to or substantially
concurrently with the consummation of such merger or consolidation, (x) such
Person shall execute and deliver to the Administrative Agent an assumption
agreement (the “Assumption Agreement”), in form and substance reasonably
satisfactory to the Administrative Agent, pursuant to which such Person shall
assume all of the obligations of the Company under this Agreement and the other
Loan Documents, and (y) such Person shall deliver to the Administrative Agent
such documents, certificates and opinions as the Administrative Agent may
reasonably request relating to such Person, such merger or consolidation or the
Assumption Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent, and (3) the Lenders shall have received, at least five
Business Days prior to the date of the consummation of such merger or
consolidation, (x) all documentation and other information regarding such Person
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been reasonably requested by the Administrative
Agent or any Lender and (y) to the extent such Person qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Person, it being agreed that upon
the execution and delivery to the Administrative Agent of the Assumption
Agreement and the satisfaction of the other conditions set forth in this clause
(B), such Person shall become a party to this Agreement, shall succeed to and
assume all the rights and obligations of the Company under this Agreement and
the other Loan Documents (including all obligations in respect of outstanding
Loans) and shall thenceforth, for all purposes of this Agreement and the other
Loan Documents, be the “Company”, (iii) any Person (other than the Company) may
amalgamate, merge or consolidate with any Restricted Subsidiary in a transaction
in which the surviving entity is a Restricted Subsidiary, (iv) any Restricted
Subsidiary may amalgamate with, merge into or consolidate with any Person (other
than the Company) in a transaction not prohibited by Section 6.02(b) in which,
after giving effect to such transaction, the surviving entity is not a
Subsidiary and (v) any Restricted Subsidiary may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and the Subsidiaries, taken as a whole.

51

 



(b)               The Company will not, and will not permit any Subsidiary to,
sell, transfer, lease or otherwise dispose of, directly or through any
amalgamation, merger or consolidation and whether in one transaction or in a
series of transactions, assets (including Equity Interests in Subsidiaries)
representing all or substantially all of the assets of the Company and the
Subsidiaries (whether now owned or hereafter acquired), taken as a whole, to any
Person or Persons, except (i) to the Company and/or any Subsidiaries and (ii) as
permitted under Section 6.02(a)(ii)(B) or 6.02(a)(iii).

SECTION 6.03          Restrictive Agreements. The Company will not, and will not
permit any Restricted Subsidiary to, enter into or permit to exist any
contractual obligation (other than this Agreement or any other Loan Document)
that limits the ability of any Restricted Subsidiary to make dividends or other
distributions with respect to its Equity Interests to the Company or any
Restricted Subsidiary, unless the Company determines in good faith that such
contractual obligations would not materially impede the Company’s ability to
meet its payment obligations under this Agreement.

SECTION 6.04          Transactions with Affiliates. The Company will not, and
will not permit any Restricted Subsidiary to, enter into or cause, suffer or
permit to exist any transaction, arrangement or contract with any Affiliate
(other than the Company or any Restricted Subsidiary) that is on terms
materially less favorable to the Company or such Restricted Subsidiary than
those that would be obtained at such time in a comparable arm’s-length
transaction with a Person other than an Affiliate, provided that the foregoing
shall not apply to (a) any payments made and other transactions entered into in
the ordinary course of business with officers and directors of the Company or
any Subsidiary, and consulting fees and expenses incurred in the ordinary course
of business payable to former officers or directors of the Company or any
Subsidiary or (b) any other transaction (if part of a series of related
transactions, together with such related transactions) involving consideration
or value of less than $10,000,000.

SECTION 6.05          Financial Covenant. The Company will not permit the ratio,
on the last day of any fiscal quarter of the Company (commencing with the fiscal
quarter ending June 30, 2020), of (a) Consolidated Funded Debt as of such day to
(b) the sum of (i) Consolidated Funded Debt as of such day and (ii) Consolidated
Shareholders’ Equity as of such day, to exceed (A) for the fiscal quarter of the
Company ending June 30, 2020, 80% and (B) for each subsequent fiscal quarter of
the Company, 65%.

52

 



ARTICLE VII.

Events of Default

SECTION 7.01          Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing:

(a)                the Company shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

(b)               the Company shall fail to pay any interest or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five days;

(c)                any representation, warranty or statement of fact made or
deemed made by or on behalf of the Company in any Loan Document or in any
certificate, financial statement or other written document provided pursuant to
any Loan Document or any amendment or modification thereof or waiver thereunder
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)               the Company shall fail to observe or perform any covenant or
agreement contained in Section 5.02(a), 5.03(a) (with respect to the existence
of the Company) or 5.09 or in Article VI;

(e)                the Company shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof to the Company
from the Administrative Agent;

(f)                the Company, any Restricted Subsidiary or any Significant
Subsidiary shall fail to make any payment (in respect of principal or interest)
in respect of any Material Indebtedness, when and as the same shall become due
and payable after giving effect to any notice requirements and grace periods
applicable thereto;

(g)               any event or condition constituting a breach or default in
respect of any Material Indebtedness occurs that results in any Material
Indebtedness becoming due or being terminated or required to be prepaid,
repurchased, redeemed or defeased prior to its scheduled maturity, or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf, or, in the case of any Hedging
Agreement, the applicable counterparty, to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, or, in the case of a Hedging Agreement, to terminate any related
hedging transaction, in each case prior to its scheduled maturity or termination
(it is understood that no Event of Default shall occur in respect of any
Material Indebtedness under this clause (g) until all grace periods applicable
under the terms of such Material Indebtedness have expired and all notice
requirements applicable under the terms of such Material Indebtedness have been
met); provided that this clause (g) shall not apply to (i) any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of,
or any casualty or condemnation with respect to, assets securing such
Indebtedness and (ii) any prepayment, repurchase, redemption or defeasance of
any Acquisition Indebtedness if the related Acquisition is not consummated;

53

 



(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization, moratorium,
winding-up or other relief in respect of the Company or any Significant
Subsidiary, or of a substantial part of its assets, under any United States
(Federal or state) or foreign bankruptcy, insolvency, receivership, winding-up
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
liquidator, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Significant Subsidiary, or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for 60 days or an order for relief in any such
proceeding shall be entered;

(i)                 the Company or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization, winding-up or other relief under any United States (Federal or
state) or foreign bankruptcy, insolvency, receivership, winding-up or similar
law now or hereafter in effect (other than, in the case of any Subsidiary, a
voluntary liquidation or dissolution permitted by Section 6.02(a)(v)),
(ii) consent to the institution of any proceeding or petition described in
sub-clause (i) above, (iii) apply for or consent to the appointment of a
receiver, liquidator, trustee, custodian, sequestrator, conservator or similar
official for the Company or any Significant Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding or (v) make a general
assignment for the benefit of creditors, or the board of directors (or similar
governing body) of the Company or any Significant Subsidiary (or any committee
thereof) shall adopt any resolution expressly authorizing any of the actions
referred to in this Section 7.01(i);

(j)                 one or more final judgments for the payment of money in an
aggregate amount in excess of $100,000,000 (after reducing such judgment amount
by the portion thereof covered by insurance (other than under a self-insurance
program, excluding any insurance provided by a captive insurance subsidiary or
similar vehicle or arrangement)) shall be rendered against the Company, any
Restricted Subsidiary or any Significant Subsidiary or any combination thereof
and the same shall continue for a period of 60 consecutive days without being
vacated, discharged, stayed, satisfied or bonded pending appeal;

(k)               one or more ERISA Events shall have occurred that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect; or

(l)                 (i) a Change in Control shall occur or (ii) any “change of
control” (or similar event, however denominated) with respect to the Company
under and as defined in any indenture or other agreement relating to Material
Indebtedness of the Company, any Restricted Subsidiary or any Significant
Subsidiary under which senior notes or other debt securities may be issued shall
occur and such “change of control” (or similar event, however denominated) shall
have caused, or shall enable or permit the holder or holders of such Material
Indebtedness or any trustee or agent on its or their behalf to cause, such
Material Indebtedness to be required to be prepaid, repurchased, redeemed or
defeased prior to its scheduled maturity (it is understood that no Event of
Default shall occur in respect of any Material Indebtedness under this clause
(l)(ii) until all grace periods applicable under the terms of such Material
Indebtedness have expired and all notice requirements applicable under the terms
of such Material Indebtedness have been met);

54

 



then, at any time thereafter during the continuance of such event (other than an
event with respect to the Company described in clause (h) or (i) of this Section
7.01), the Administrative Agent shall at the written request of the Required
Lenders, by written notice to the Company, declare the Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Company hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company; and in the case of any event with respect to
the Company described in clause (h) or (i) of this Section 7.01, the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Company hereunder, shall immediately and
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company.

ARTICLE VIII.

The Administrative Agent

SECTION 8.01          Appointment and Authorization of Administrative Agent.
Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as Administrative Agent under this Agreement and the other Loan Documents,
and authorizes the Administrative Agent to take such actions and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

SECTION 8.02          Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Company or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

55

 



SECTION 8.03          Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth in the Loan
Documents with respect to the Administrative Agent, and the Administrative
Agent’s duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” herein or in any other Loan Documents (or any other similar term)
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or to exercise any discretionary power,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Company, any Subsidiary
or any other Affiliate thereof that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), in accordance with the terms
of the Loan Documents, or in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Company or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default, (iv)
the sufficiency, validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. The Administrative Agent neither
warrants nor accepts responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of the term “Adjusted LIBO Rate” (or any component
thereof) or with respect to any comparable or successor rate thereto, or
replacement rate therefor (except such as shall result from the gross negligence
or willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction in a final and nonappealable judgment).

SECTION 8.04          Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall not incur any liability for relying, upon
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof. Upon the request by the Administrative Agent at
any time, the Lenders will confirm in writing whether an action may be taken by
it (and the Administrative Agent may deem the failure to respond to any such
request in a timely manner as approval). In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Company), independent accountants and other experts selected by
it with reasonable care, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

56

 



SECTION 8.05          Delegation of Duties. The Administrative Agent may perform
any or all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any or all of their duties and exercise their rights and powers through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any of its
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 8.06          Resignation of Administrative Agent. Subject to the terms
of this paragraph, the Administrative Agent may resign at any time from its
capacity as such. In connection with such resignation, the Administrative Agent
shall give notice of its intent to resign to the Lenders and the Company. Upon
receipt of any such notice of resignation, the Company shall have the right,
subject to the consent of the Required Lenders (with Lenders hereby agreeing to
act promptly with respect to any request by the Company for such consent),
unless a Payment or Bankruptcy Event of Default shall have occurred and be
continuing, in which case the Required Lenders shall have the right, to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank. If the Person serving as the
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as the Administrative Agent and, subject to the consent of the Company
(not to be unreasonably withheld, conditioned or delayed) so long as no Payment
or Bankruptcy Event of Default shall have occurred and be continuing, appoint a
successor. Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed by
the Company and such successor. Notwithstanding the foregoing, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Company,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the retiring Administrative Agent for the account of any Person other than the
retiring Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
the retiring Administrative Agent shall also directly be given or made to each
Lender . Following the effectiveness of the Administrative Agent’s resignation
or removal from its capacity as such, the provisions of this Article and Section
9.03, as well as any exculpatory, reimbursement and indemnification provisions
set forth in any other Loan Document, shall continue in effect for the benefit
of such retiring or removed Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent or while
holding cash collateral as contemplated by the immediately preceding sentence.

57

 



SECTION 8.07          Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender, or any of the Related Parties of
any of the foregoing, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender, by delivering its signature page to this
Agreement, or delivering its signature page to an Assignment and Assumption or
any other document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on or
prior to such date and on the Effective Date.

SECTION 8.08          Administrative Agent May File Proofs of Claim. In case of
any proceeding with respect to the Company under any United States (Federal or
state) or foreign bankruptcy, insolvency, receivership, winding-up or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

58

 



(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.14, 2.15, 2.16 and
9.03) allowed in such judicial proceeding; and

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03).

SECTION 8.09          No Reliance on Administrative Agent’s Customer
Identification Program. Each Lender acknowledges and agrees that neither such
Lender nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Corruption Laws, including
any programs involving any of the following items relating to or in connection
with any of the Company, its Affiliates or its agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the CIP Regulations or
such other laws.

SECTION 8.10          Lender ERISA Representations.

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments or this Agreement, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent, in its sole discretion, and such Lender.

59

 



(b)               In addition, unless either (1) clause (i) of the immediately
preceding paragraph is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with clause
(iv) of the immediately preceding paragraph, such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Company, that none of the Administrative Agent or any
of its Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

SECTION 8.11          No Other Duties; Etc. Notwithstanding anything herein to
the contrary, the Syndication Agent shall not have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as the Administrative Agent or a Lender), but all such Persons shall
have the benefit of the indemnities and exculpatory provisions provided for
hereunder or thereunder.

SECTION 8.12          Tax Withholdings. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.16, each Lender shall indemnify and hold
harmless the Administrative Agent against, within 10 days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
paragraph. The agreements in this paragraph shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

60

 



SECTION 8.13          Beneficiaries. Except with respect to Section 8.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Company shall not have any rights as a third
party beneficiary of any such provisions.

ARTICLE IX.

Miscellaneous

SECTION 9.01          Notices.

(a)                Except in the case of notices and other communications
expressly permitted to be given by telephone and subject to paragraph (b) of
this Section, all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by fax or other electronic communication
(including email), as follows:

    (i)                 if to the Company or the Administrative Agent, to it at
the address specified for such Person on Schedule 9.01; and

    (ii)               if to any other Lender, to it at its address set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (but if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) of this Section shall be effective as provided in such paragraph. The term
address as used above may refer to a physical or electronic address (or contact
number).

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent (acting reasonably) (it being understood that, except as
set forth in the following proviso, the Company may deliver notices and other
communications to the Lenders by email); provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Any notices or other communications to the
Administrative Agent or the Company may be delivered or furnished by email.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received when sent
unless the sender receives notice from the intended recipient that such
recipient is not reachable at such address or is “out of office” or a response
from the intended recipient of similar import; provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient; and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

61

 



(c)                Any party hereto may change its address, telephone or fax
number or email address for notices and other communications hereunder by notice
to the other parties hereto.

(d)               The Administrative Agent may, but shall not be obligated to,
make any Communication by posting such Communication on Debt Domain, IntraLinks,
SyndTrak or a similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available”. None of the Company, the
Administrative Agent nor any of their respective Related Parties warrants, or
shall be deemed to warrant, the adequacy of the Platform, and the Company and
the Administrative Agent expressly disclaim liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Company, the
Administrative Agent or any of their respective Related Parties in connection
with the Communications or the Platform. In no event shall the Company or the
Subsidiaries, the Administrative Agent or any of their respective Related
Parties have any liability to the Company, any Lender or any other Person for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise), arising out of the Company’s or the Administrative Agent’s
transmission of Communications through the Platform; provided that nothing in
this paragraph (d) shall limit the Company’s indemnity and reimbursement
obligations set forth in Section 9.03, including such indemnity and
reimbursement obligations with respect to any damages, including direct or
indirect, special, incidental or consequential damages, losses or expenses
arising out of, in connection with or as a result of any claim, litigation,
investigation or proceeding brought against any Indemnitee by any third party.
Neither the Company nor the Administrative Agent is responsible for approving or
vetting the representatives or contacts of any Lender that are added to the
Platform.

SECTION 9.02          Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Company
therefrom shall in any event be effective unless the same shall be permitted by
Section 9.02(b) or 9.02(c), and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement or any other Loan Document or the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any of their respective Affiliates may have had notice or
knowledge of such Default at the time.

62

 



(b)               Except as provided in Section 9.02(c), none of this Agreement,
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Company, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Company and the Administrative Agent, in each case with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby (other than any waiver of any default
interest applicable pursuant to Section 2.12(d) and waivers, amendments or
modifications to any mandatory prepayments added to this Agreement after the
Effective Date), (iii) postpone the scheduled maturity date of any Loan or any
scheduled date fixed for the payment of any principal, interest or fees payable
under any Loan Document, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly and adversely affected thereby, (iv)
change Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly and adversely affected thereby, (v) change any of the provisions of
this paragraph or the percentage set forth in the definition of the term
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each directly and adversely affected Lender; provided
further that no amendment, waiver or other modification of this Agreement or any
other Loan Document shall amend, modify or otherwise directly and adversely
affect the rights or duties of the Administrative Agent without the prior
written consent of the Administrative Agent.

(c)                Notwithstanding anything to the contrary in paragraph (a) or
(b) of this Section:

    (i)                 without the consent of any other Person, the Company and
the Administrative Agent (each in its sole discretion) may waive, amend or
otherwise modify any Loan Document by an agreement in writing entered into by
the Company and the Administrative Agent to (A) correct, amend, cure or resolve
any ambiguity, omission, defect, typographical error, inconsistency, manifest
error or mistake in such Loan Document, (B) make administrative and operational
changes not adverse to any Lender or (C) otherwise enhance the rights and
benefits of the Lenders; provided that, in each case, any such waiver, amendment
or modification shall become effective without any further action or the consent
of any other Person if the same is not objected to in writing by the Required
Lenders within five Business Days following receipt by the Lenders of written
notice thereof;

    (ii)               no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
Section 9.02(b) and then only in the event such Defaulting Lender shall be
directly and adversely affected by such amendment, waiver or other modification;

63

 



    (iii)             in the case of any amendment, waiver or other modification
referred to in the first proviso of Section 9.02(b), no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by such Lender, and all
other amounts owing to or accrued for the account of such Lender under this
Agreement and the other Loan Documents, at the time such amendment, waiver or
other modification becomes effective;

    (iv)             [reserved];

    (v)               this Agreement and the other Loan Documents may be amended
in the manner provided in Section 2.13(b);

    (vi)             [reserved]; and

    (vii)           this Agreement may be amended (or amended and restated) with
the prior written consent of the Required Lenders, the Administrative Agent and
the Company (A) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof and (B) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(d)               The Administrative Agent may, but shall have no obligation to,
with the consent of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section shall be binding upon each
Person that is at the time thereof a Lender and each Person that subsequently
becomes a Lender.

SECTION 9.03          Expenses; Indemnity; Damage Waiver. (a) The Company shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for any of the foregoing (but limited
to a single primary counsel and, if necessary, a single local counsel in each
relevant material jurisdiction (which may be a single local counsel acting in
multiple jurisdictions), in each case, for the Administrative Agent and its
Affiliates taken as a whole), in connection with the structuring, arrangement
and syndication of the credit facility provided for herein, including the
preparation, execution and delivery of the Engagement Letter, the preparation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) [reserved] and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for any of the
foregoing, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

64

 



(b)               The Company shall (i) indemnify and hold harmless each of the
Administrative Agent (and any sub-agent thereof), the Syndication Agent and each
Lender, and each Related Party of any of the foregoing (each such Person being
called an “Indemnitee”) from and against any and all losses, claims, damages,
liabilities and expenses, joint or several, that may be brought or asserted
against any Indemnitee (the “Indemnified Losses”) as a result of or arising out
of or in connection with (A) the Engagement Letter, this Agreement, the other
Loan Documents or the Transactions or any other transactions contemplated
thereby, (B) any Loan or the use of the proceeds therefrom, (C) any actual or
alleged presence or Release of Hazardous Materials at, under, on or from any
property currently or formerly owned or operated by the Company or any
Subsidiary, or any other liability under Environmental Laws related in any way
to the Company or any Subsidiary or (D) any claim, litigation, investigation or
proceeding relating to any of the foregoing (a “Proceeding”), regardless of
whether any such Indemnitee is a party thereto (and regardless of whether such
Proceeding is initiated by a third party or by the Company or any of their
respective subsidiaries, Affiliates or equity holders), and (ii) reimburse each
Indemnitee from time to time, upon presentation of a summary statement, for any
reasonable and documented out-of-pocket legal or other expenses incurred in
connection with investigating or defending any of the foregoing; provided that
the foregoing indemnity will not, as to any Indemnitee, apply to losses, claims,
damages, liabilities or related expenses to the extent (A) they are found in a
final, nonappealable judgment of a court of competent jurisdiction to have
resulted from (1) the willful misconduct, gross negligence or bad faith of such
Indemnitee or a Related Party of such Indemnitee or (2) a material breach by
such Indemnitee or its Affiliates of their obligations under this Agreement or
(B) arising out of or in connection with any Proceeding that does not involve an
act or omission of the Company or any of its Affiliates and that is brought by
an Indemnitee against any other Indemnitee (other than against the
Administrative Agent or another named agent, in each case, acting in its
capacity or fulfilling its role as such), provided further that (x) such legal
expenses shall be limited to the fees, disbursements and other charges of a
single primary firm of counsel to the Indemnitees, taken as a whole, and, if
necessary, a single local counsel to the Indemnitees, taken as a whole, in each
relevant material jurisdiction (which may be a single local counsel acting in
multiple jurisdictions) (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Company of
such conflict and thereafter retains its own single firm of counsel (or, if
necessary, its own single firm of local counsel in each relevant material
jurisdiction (which may be a single local counsel acting in multiple
jurisdictions)), of such conflict counsel for such affected Indemnitee and all
similarly situated Indemnitees, taken as a whole) and (y) each Indemnitee shall
promptly repay to the Company all amounts previously paid by the Company
pursuant to the foregoing provisions to the extent that such Indemnitee is found
in a final, nonappealable judgment of a court of competent jurisdiction not to
be entitled to indemnification hereunder as contemplated by the immediately
preceding proviso.

(c)                To the extent that the Company fails indefeasibly to pay any
amount required under paragraph (a) or (b) of this Section to the Administrative
Agent (or any sub agent thereof) or any of its Related Parties (and without
limiting its obligation to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent) in its capacity as
such, or against any of its Related Parties acting for the Administrative Agent
(or any such sub-agent).

65

 



(d)               To the fullest extent permitted by applicable law, the Company
shall not assert, or permit any of its controlled Related Parties to assert, and
the Company hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except to the extent arising from the gross negligence
or willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final and nonappealable judgment, or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions or any Loan or the use of the
proceeds thereof.

(e)                To the fullest extent permitted by applicable law, the
Administrative Agent, the Lenders and the Syndication Agent shall not assert, or
permit any of their respective controlled Related Parties to assert, and each of
them hereby waives, any claim against the Company or any of its Related Parties,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions or any Loan or
the use of the proceeds thereof; provided that nothing in this paragraph (e)
shall limit the Company’s indemnity and reimbursement obligations set forth in
this Section 9.03, including such indemnity and reimbursement obligations with
respect to any special, indirect, consequential or punitive damages arising out
of, in connection with or as a result of any claim, litigation, investigation or
proceeding brought against any Indemnitee by any third party.

(f)                All amounts due under this Section 9.03 shall be payable
promptly after written demand therefor.

SECTION 9.04          Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
other than as expressly permitted by Section 6.02(a)(ii)(B), the Company may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Company without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04 (and any
attempted assignment or transfer by any Lender not permitted by this Section
9.04 shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, sub-agents of the
Administrative Agent, Participants (to the extent provided in paragraph (c) of
this Section), the Syndication Agent and, to the extent expressly contemplated
hereby, the Related Parties of the foregoing) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

66

 



(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:

(A)             the Company; provided that no consent of the Company shall be
required for an assignment to a Lender or an Affiliate of a Lender or, if a
Payment or Bankruptcy Event of Default has occurred and is continuing, any other
Eligible Assignee; and

(B)              the Administrative Agent.

    (ii)               Assignments shall be subject to the following additional
conditions:

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender, or an assignment of the entire remaining amount of the assigning
Lender’s Loans, the amount of the Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $10,000,000 unless each of the Company and the Administrative Agent
otherwise consents; provided that no such consent of the Company shall be
required if a Payment or Bankruptcy Event of Default has occurred and is
continuing;

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500, provided that (x) only
one such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender and (y) such processing and recordation fee
may be waived by the Administrative Agent in its sole discretion; and

(D)             the assignee, if it shall not already be a Lender, shall deliver
to the Administrative Agent any tax forms required by Section 2.16(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including United States
(Federal or State) and foreign securities laws.

    (iii)             Subject to acceptance and recording thereof pursuant to
Section 9.04(b)(iv), from and after the effective date specified in each
Assignment and Assumption (or an agreement incorporating by reference a form of
Assignment and Assumption posted on the Platform) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03); provided,
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 9.04(c).

67

 



    (iv)             The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Company, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the principal amount (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Company, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and, as to entries pertaining to it, any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

    (v)               Upon receipt by the Administrative Agent of an Assignment
and Assumption (or an agreement incorporating by reference a form of Assignment
and Assumption posted on the Platform) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire and any tax
forms required by Section 2.16(f) (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section
9.04, the Administrative Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section 9.04 or is otherwise not in proper form, it
being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto. Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section 9.04 with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
and Assumption is otherwise duly completed and in proper form, and each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee. The Administrative Agent shall
have no responsibility or liability for an assignment to a Person that is not an
Eligible Assignee.

68

 



(c)                (i) Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Loans); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged, (B)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and/or obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii) or (iii) of the first proviso to Section 9.02(b)
that directly and adversely affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(f) (it being understood that the documentation
required under Section 2.16(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.04(b); provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it were
an assignee under Section 9.04(b) and (y) shall not be entitled to receive any
greater payment under Section 2.14 or 2.16 with respect to any participation
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17(c) as though it were a Lender.

    (ii)               Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Company, maintain
records of the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or other rights and/or obligations under this Agreement or any other Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that any such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as such) shall have no responsibility for
maintaining a Participant Register.

69

 



(d)               Any Lender may at any time pledge or grant a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or grant to secure obligations to a Federal
Reserve Bank or other central bank, and this Section 9.04 shall not apply to any
such pledge or grant of a security interest; provided that no such pledge or
grant of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.05          Survival. All representations and warranties made by the
Company in the Loan Documents or other documents delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto or thereto and shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any of the Administrative Agent,
the Syndication Agent, the Lenders or any Related Party of any of the foregoing
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any Loan Document was executed and delivered or any credit
was extended hereunder, and all representations and warranties made by the
Company and all covenants and agreements of the Company (for the avoidance of
doubt, when in effect) contained in the Loan Documents or other documents
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall continue in full force and effect as long as Payment in Full has
not occurred. The provisions of Sections 2.14, 2.15, 2.16, 2.17(d) and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06          Counterparts; Integration; Effectiveness; Electronic
Execution.

(a)                This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof (but notwithstanding anything
herein to the contrary, do not supersede any provisions of the Engagement Letter
that do not by the terms thereof terminate upon the effectiveness of this
Agreement, all of which provisions shall remain in full force and effect). This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto and the conditions specified in Section 4.01 are
satisfied (or waived in accordance with Section 9.02), and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

70

 



(b)               Delivery of an executed counterpart of a signature page of
this Agreement by fax or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Agreement. The words “execution”,
“execute”, “signed”, “signature” and words of like import in or related to any
document to be signed in connection with this Agreement (including any
Assignment and Assumptions, amendments and other notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on the Platform, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that that notwithstanding anything contained herein
to the contrary, the Administrative Agent is not under any obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

SECTION 9.07          Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each Affiliate of such Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender or by such Affiliate to or for the
credit or the account of the Company against any of and all the obligations of
the Company then due to such Lender or such Affiliate now or hereafter existing
under this Agreement or any other Loan Document held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Company are owed to a branch, office or Affiliate of such Lender different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Lender and each of its Affiliates under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or such Affiliate may have. Each Lender
agrees to promptly notify the Company and the Administrative Agent after any
such setoff and application; provided that the failure to give notice shall not
affect the validity of such setoff and application.

SECTION 9.09          Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

71

 



(b)               Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the United States
District Court of the Southern District of New York and of the Supreme Court of
the State of New York sitting in New York County in the Borough of Manhattan,
and any appellate court from any thereof, in any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, exclusively
in such Federal court (or in the event such court lacks subject matter
jurisdiction, such New York State court). Each party hereto agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c)                Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 9.09(b). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

72

 



SECTION 9.12          Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties,
including accountants, legal counsel and other agents and advisors, it being
understood that the Persons to whom such disclosure is made either are informed
of the confidential nature of such Information and instructed to keep such
Information confidential or are subject to customary confidentiality obligations
of employment or professional practice, (b) to the extent required or requested
by any Governmental Authority purporting to have jurisdiction over such Person
or its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) (in which case such Person
agrees to inform the Company promptly thereof prior to such disclosure to the
extent practicable and not prohibited by applicable law (except with respect to
any audit or examination conducted by bank accountants or any Governmental
Authority exercising examination or regulatory authority)), (c) to the extent
required by applicable law or by any subpoena or similar legal process (in which
case such Person agrees to inform the Company promptly thereof prior to such
disclosure to the extent practicable and not prohibited by applicable law), (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any Transactions, (f) subject
to an agreement containing confidentiality undertakings substantially the same
as those of this Section 9.12 (which shall be deemed to include those required
to be made in order to obtain access to information posted on IntraLinks,
SyndTrak or any other Platform), to any assignee of or Participant in (or its
Related Parties), or any prospective assignee of or Participant in (or its
Related Parties), any of its rights or obligations under this Agreement, (g) on
a confidential basis to (i) any rating agency in connection with rating the
Company or the Subsidiaries or the credit facilities provided for herein, as
amended or (ii) the CUSIP Service Bureau or any similar agency to the extent
required in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided for herein, (h) with the consent of
the Company, (i) to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
or any other Loan Document, provided that such information is limited to the
information about this Agreement and the other Loan Documents, or (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Lender or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Company or any Subsidiary that is not known
by the Administrative Agent, such Lender or such Affiliate to be prohibited from
disclosing such Information to such Persons by a legal, contractual, or
fiduciary obligation to the Company or any Subsidiary. For purposes of this
Section 9.12, “Information” means all information received from the Company or
any Subsidiary relating to the Company, the PNG Acquired Company or any of their
respective subsidiaries or their businesses, other than any such information
that is available to the Administrative Agent, any Lender or any Affiliate of
any of the foregoing on a nonconfidential basis prior to disclosure by the
Company or any Subsidiary; provided that, in the case of information received
from the Company or any Subsidiary after the Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. It
is agreed that, notwithstanding the restrictions of any prior confidentiality
agreement binding on the Administrative Agent, the Administrative Agent may
disclose Information as provided in this Section 9.12. The Company consents to
the publication by the Administrative Agent or any Lender of customary
advertising material relating to the transactions contemplated hereby using the
name, product photographs, logo or trademark of the Company and the
Subsidiaries.

73

 



SECTION 9.13          Interest Rate Limitation. Notwithstanding anything herein
to the contrary, the interest rate applicable to any Loan, together with all
fees, charges and other amounts that are treated as interest on such Loan shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
obligations hereunder.

SECTION 9.14          USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Company
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Company in accordance with the USA PATRIOT Act.

SECTION 9.15          No Fiduciary Relationship. The Company, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, the Lenders and their
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of the Company and its Affiliates, and none of the Administrative Agent, the
Lenders or their Affiliates has any obligation to disclose any of such interests
to the Company or any of its Affiliates. To the fullest extent permitted by law,
the Company hereby waives and releases any claims that it or any of its
Affiliates may have against the Administrative Agent, the Lenders or their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.16          Non-Public Information. (a) Each Lender acknowledges that
all information, including requests for waivers and amendments, furnished by the
Company or the Administrative Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Company and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including United States (Federal or state) and
foreign securities laws.

74

 



(b)               The Company and each Lender acknowledge that, if information
furnished by or on behalf of the Company pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through the Platform,
(i) the Administrative Agent may post any information that the Company has
indicated as containing MNPI solely on that portion of the Platform designated
for Private Side Lender Representatives and (ii) if the Company has not
indicated whether any information furnished by it pursuant to or in connection
with this Agreement contains MNPI, the Administrative Agent reserves the right
to post such information solely on that portion of the Platform designated for
Private Side Lender Representatives. The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Company without liability or responsibility for the independent verification
thereof.

(c)                If the Company does not file this Agreement with the SEC,
then the Company hereby authorizes the Administrative Agent to distribute the
execution version of this Agreement and the Loan Documents to all Lenders,
including their Public Side Lender Representatives. The Company acknowledges its
understanding that Lenders, including their Public Side Lender Representatives,
may be trading in securities of the Company and its Affiliates while in
possession of the Loan Documents.

(d)               The Company represents and warrants that none of the
information contained in the Loan Documents constitutes or contains MNPI. To the
extent that any of the executed Loan Documents at any time constitutes MNPI, the
Company agrees that it will promptly make such information publicly available by
press release or public filing with the SEC.

SECTION 9.17          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)                the application of any Write Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

    (i)                 a reduction in full or in part or cancellation of any
such liability;

75

 



    (ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

    (iii)             the variation of the terms of such liability in connection
with the exercise of the Write Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow]

76

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written. 

 

  ESSENTIAL UTILITIES, INC.       by ________________________________________  
Name:   Title:

 

[Signature Page to Essential Utilities, Inc. Credit Agreement]

 

 



  PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent and a Lender,       by
________________________________________   Name:   Title:

 

[Signature Page to Essential Utilities, Inc. Credit Agreement]

 

 



  Name of Institution:       by ________________________________________   Name:
  Title:





 

  For any Lender requiring a second signature block:       by
________________________________________   Name:   Title:

 

[Signature Page to Essential Utilities, Inc. Credit Agreement]

 

